 

Exhibit 10.3

 





EXECUTION VERSION

 



 



 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

January 3, 2018

among

MACQUARIE INFRASTRUCTURE CORPORATION,
as the Borrower,

MIC OHANA CORPORATION,
as the Guarantor

JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, BANK OF AMERICA, N.A., CITIZENS
BANK, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, MIZUHO BANK, LTD., REGIONS
BANK, ROYAL BANK OF CANADA, SUNTRUST BANK and WELLS FARGO BANK, N.A.
as Issuing Banks,


the Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


 



 




JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, BANK OF AMERICA, N.A., CITIZENS
BANK, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, MIZUHO BANK, LTD., REGIONS
BANK, ROYAL BANK OF CANADA, SUNTRUST ROBINSON HUMPHREY, INC. and WELLS FARGO
BANK, N.A.
as Joint Bookrunners and Joint Lead Arrangers

 



 

  

 

 

  

TABLE OF CONTENTS



  Page     Article I  Definitions 1     Section 1.01. Defined Terms 1 Section
1.02. Classification of Loans and Borrowings 26 Section 1.03. Terms Generally 27
Section 1.04. Accounting Terms; GAAP 27     Article II  The Credits 27    
Section 2.01. Commitments 27 Section 2.02. Loans and Borrowings 28 Section 2.03.
Requests for Revolving Borrowings 28 Section 2.04. [Reserved] 29 Section 2.05.
[Reserved] 29 Section 2.06. Letters of Credit 29 Section 2.07. Funding of
Borrowings 34 Section 2.08. Interest Elections 34 Section 2.09. Termination and
Reduction of Commitments 36 Section 2.10. Repayment of Loans; Evidence of Debt
36 Section 2.11. Prepayment of Loans 37 Section 2.12. Fees 37 Section 2.13.
Interest 38 Section 2.14. Alternate Rate of Interest 39 Section 2.15. Increased
Costs 40 Section 2.16. Break Funding Payments 41 Section 2.17. Payments Free of
Taxes 42 Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs 46 Section 2.19. Mitigation Obligations; Replacement of Lenders 48
Section 2.20. Defaulting Lenders 49 Section 2.21. Incremental Commitments 51    
Article III  Representations and Warranties 52     Section 3.01. Organization;
Powers 52 Section 3.02. Authorization; Enforceability 52 Section 3.03.
Governmental Approvals; No Conflicts 52 Section 3.04. Financial Condition; No
Material Adverse Change; Solvency 52 Section 3.05. Properties 53 Section 3.06.
Litigation and Environmental Matters 53 Section 3.07. Compliance with Laws and
Agreements 53 Section 3.08. Investment Company Status 53 Section 3.09. Taxes 54
Section 3.10. ERISA 54 Section 3.11. Disclosure 54 Section 3.12. Anti-Corruption
Laws, Anti-Terrorism Laws and Sanctions 54

 

 i 

 

  

Section 3.13. Margin Regulations 55     Article IV  Conditions 55     Section
4.01. Effective Date 55 Section 4.02. Each Credit Event after the Effective Date
56     Article V  Affirmative Covenants 56     Section 5.01. Financial
Statements; Ratings Change and Other Information 56 Section 5.02. Notices of
Material Events 57 Section 5.03. Existence; Conduct of Business 58 Section 5.04.
Payment of Obligations 58 Section 5.05. Maintenance of Properties; Insurance 58
Section 5.06. Books and Records; Inspection Rights 58 Section 5.07. Compliance
with Laws 59 Section 5.08. Use of Proceeds and Letters of Credit 59 Section
5.09. Credit Ratings 59 Section 5.10. Cash Distributions 59 Section 5.11.
Additional Collateral 59     Article VI  Negative Covenants 60     Section 6.01.
Indebtedness 60 Section 6.02. Liens 61 Section 6.03. Fundamental Changes 63
Section 6.04. Asset Sales 63 Section 6.05. Restricted Payments 64 Section 6.06.
Transactions with Affiliates 64 Section 6.07. Restrictive Agreements 64 Section
6.08. Financial Covenant 65 Section 6.09. Upstream Guarantees; Subsidiary
Indebtedness; Grants of Security Interests in Subsidiary Equity Interests 65    
Article VII  Events of Default 65     Section 7.01. Events of Default 65 Section
7.02. Borrower’s Right to Cure 68     Article VIII  The Administrative Agent 68
    Article IX  Miscellaneous 71     Section 9.01. Notices 71 Section 9.02.
Waivers; Amendments 75 Section 9.03. Expenses; Indemnity; Damage Waiver 76
Section 9.04. Successors and Assigns 78 Section 9.05. Survival 82 Section 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution 82 Section 9.07.
Severability 83 Section 9.08. Right of Setoff 83 Section 9.09. Governing Law;
Jurisdiction; Consent to Service of Process 83 Section 9.10. WAIVER OF JURY
TRIAL 84

 

 ii 

 

  

Section 9.11. Headings 84 Section 9.12. Confidentiality 84 Section 9.13.
Material Non-Public Information 85 Section 9.14. Authorization to  Distribute
Certain Materials to Public-Siders 85 Section 9.15. Interest Rate Limitation 86
Section 9.16. USA PATRIOT Act 86 Section 9.17. Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 86 Section 9.18. Effect of Amendment and
Restatement 87 Section 9.19. Releases of Pledged Collateral 88

 

 iii 

 

  

SCHEDULES:

Schedule 2.01 — Commitments

Schedule 3.06 — Disclosed Matters

Schedule 6.01 — Existing Indebtedness

Schedule 6.07 — Existing Restrictions

Schedule 9.18 – Existing Letter of Credit

 

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B-1 — U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit B-2 — U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit B-3 — U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit B-4 — U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C — Form of Guaranty Agreement

Exhibit D — Form of Pledge Agreement

 

 iv 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 3, 2018 (this
“Agreement”), among MACQUARIE INFRASTRUCTURE CORPORATION (the “Borrower”), MIC
OHANA CORPORATION (the “Guarantor”), the Lenders from time to time party hereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

Article I

Definitions

 

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Acquisition” means the purchase or other acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person, or Equity Interests in a Person that, upon
the consummation thereof, will be a Subsidiary of the Borrower (including as a
result of a merger or consolidation).

 

“Additional Lender” has the meaning assigned to it in Section 2.21.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.

 

“Agent Party” has the meaning assigned to it in Section 9.01(d).

 

 

 

  

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate
at approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies from time
to time concerning or relating to bribery or corruption, including, without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.

 

“Anti-Terrorism Laws” means any requirement of law related to money laundering
or financing terrorism including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001)).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
based upon the ratings by Fitch, S&P and/or Moody’s (as applicable) applicable
on such date to the Facility Debt:

  

Category  Debt Ratings
S&P/Moody’s/Fitch  ABR
Spread   Eurodollar
Spread   Commitment Fee
Rate  Category 1  BBB/Baa2/BBB or higher   50.0 bps    150.0 bps    22.5 bps 
Category 2  BBB-/Baa3/BBB-   75.0 bps    175.0 bps    27.5 bps  Category 3 
BB+/Ba1/BB+   100.0 bps    200.0 bps    35.0 bps  Category 4  BB/Ba2/BB or
lower   125.0 bps    225.0 bps    40.0 bps 

 

 2 

 

  

For purposes this definition, “Debt Rating” means, as of any date of
determination, the rating as determined by S&P, Moody’s or Fitch (collectively,
the “Debt Ratings”) of the Facility Debt; provided that (a) at any time that
Debt Ratings are available from each of S&P, Moody’s and Fitch and there is a
difference in such Debt Ratings, then the majority Debt Rating shall apply,
unless there is no majority, in which case the middle Debt Rating shall apply,
(b) at any time that Debt Ratings are available from only two of S&P, Moody’s
and Fitch and there is a split in such Debt Ratings, then the higher of such
Debt Ratings shall apply, unless there is a split in Debt Ratings of more than
one level, in which case the level that is one level lower than the higher Debt
Rating shall apply, (c) at any time that there is only one Debt Rating from S&P
Moody’s or Fitch, then such Debt Rating shall apply and (d) if the Borrower does
not have any Debt Rating, Category 4 (as indicated above) shall apply. The Debt
Ratings shall be determined from the most recent public announcement of any
changes in the Debt Ratings. If the rating system of S&P, Moody’s or Fitch shall
change, the Borrower and the Administrative Agent shall negotiate in good faith
to amend this definition to reflect such changed rating system and, pending the
effectiveness of such amendment (which shall require the approval of the
Required Lenders), the Debt Rating shall be determined by reference to the
rating most recently in effect prior to such change.

 

“Approved Fund” has the meaning assigned to it in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Atlantic” means Atlantic Aviation FBO Inc., a Delaware corporation.

 

“Available to be Distributed” means, with respect to unrestricted cash and Cash
Equivalents of a Subsidiary, unrestricted cash and Cash Equivalents of such
Subsidiary at such time other than any to the extent that declaration of payment
of dividends or similar distributions by that Subsidiary is not at the time
permitted by operation of the terms of its charter or any agreement (including
with respect to pledges of cash or Cash Equivalents), instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary or to such cash or Cash Equivalents.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any corporate action in furtherance
of, or has consented to, approved of, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

 3 

 

  

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” (as defined in Section 4975 of
the Code) or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to it in the preamble hereto.

 

“Borrower CFADS” means, at any date of determination and without duplication and
as certified by a Financial Officer of the Borrower, the aggregate amount of
total cash and Cash Equivalents then on hand (other than proceeds from the
incurrence of Indebtedness (including Revolving Loans) by the Borrower or
issuance of Equity Interests of the Borrower) generated during the most recently
completed Test Period and distributed or Available to be Distributed to the
Borrower by the Subsidiaries during the most recently completed Test Period
(together with total cash and Cash Equivalents of the Borrower then on hand
(other than proceeds from the incurrence of Indebtedness (including Revolving
Loans) by the Borrower or issuance of Equity Interests of the Borrower)
generated during such Test Period) less, without duplication and solely to the
extent actually paid by the Borrower in cash for such Test Period, the aggregate
for such period (collectively, “Ordinary Course Expenses”) of (i) Taxes, (ii)
audit expenses, tax return preparation expenses, rental expense and insurance
costs, (iii) management fees and (iv) legal fees and expenses, travel costs, and
other costs and expenses of the Borrower, in each case incurred in the ordinary
course of business. For the avoidance of doubt, Ordinary Course Expenses shall
not include any extraordinary expenses, including any fees, expenses, costs or
charges related to any consummated, anticipated, unsuccessful or attempted
equity offering, issuance or repurchase, other equity issuance, debt issuance
(including a refinancing thereof, whether or not successful), dividend,
investment, acquisition (including any Acquisition) (including (y) cash-stay
bonuses paid to employees, severance and reorganization costs and expenses in
connection with any Acquisition and (z) fees, costs and expenses incurred in
connection with the de-listing of public targets and compliance with public
company requirements in connection with any Acquisition), asset sale or other
disposition, operational changes, repayment of Indebtedness or recapitalization
or the breakage of any hedging arrangement permitted hereunder or the incurrence
of Indebtedness permitted to be incurred hereunder (including a refinancing
thereof) (in each case, whether or not successful), including such fees,
expenses, costs or charges related to (i) the offering, syndication, assignment
and administration of the credit facility hereunder and any other credit
facilities, (ii) credit ratings expenses and (iii) any refinancing, extension,
waiver, forbearance, amendment or other modification hereof and of any other
credit facilities (in each case, whether consummated, anticipated, unsuccessful,
attempted or otherwise). Notwithstanding the foregoing, to the extent that any
proceeds of Indebtedness (including Revolving Loans) incurred by the Borrower or
proceeds of Equity Interests issued by the Borrower are used during any Test
Period to fund operating or working capital expenditures during any Test Period,
the amount of such operating or working capital expenditures shall be deducted
from Borrower CFADS for such Test Period.

 

 4 

 

  

“Borrower’s Senior Secured Net Leverage Ratio” means, at any date of
determination, the ratio of (a) Senior Secured Indebtedness as of such date,
calculated net of unrestricted cash (without netting the cash proceeds from any
Borrowing or other incurrence of debt made in connection with the testing of the
ratio) of the Borrower, to (b) Borrower CFADS for the most recently completed
Test Period.

 

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding the foregoing, all leases of any Person (including leases
entered into after the date hereof) that are or would be treated as operating
leases in accordance with GAAP as in effect on December 31, 2013, shall continue
to be accounted for as operating leases (and none of the obligations of the
lessee thereunder shall constitute Capital Lease Obligations) for purposes of
this Agreement regardless of any change in GAAP after such date that would
otherwise require any of the obligations of the lessee thereunder to be treated
as Capital Lease Obligations.

 

“Cash Equivalents” means any of the following types of investments:

 

(a)          readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

 5 

 

 

(b)          time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System and (ii) has combined capital and surplus of at least $1,000,000,000, in
each case with maturities of not more than 180 days from the date of acquisition
thereof;

 

(c)          commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-2” (or the
then equivalent grade) by Moody’s or at least “A-2” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 12 months from the
date of acquisition thereof;

 

(d)          Investments in money market investment programs registered under
the Investment Company Act of 1940, which are administered by financial
institutions that have one of the two highest ratings obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and

 

(e)          United States dollars, Euros, any other currency of countries
members of the Organization for Economic Co-operation and Development or, in the
case of any foreign Subsidiary, any local currencies held by it from time to
time.

 

“Cash Management Agreement” means any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including,
without limitation, the processing of payments and other administrative services
with respect thereto), (c) cash management services (including, without
limitation, controlled disbursements, automated clearinghouse transactions,
return items, netting, overdrafts, depository, lockbox, stop payment, electronic
funds transfer, information reporting, wire transfer and interstate depository
network services) and/or (d) other similar banking products or services.

 

“Cash Management Bank” means any Person who (a) was a Lender or an Affiliate of
a Lender at the time of entry into a Cash Management Agreement or at the time of
the designation referred to in the following clause (b), and (b) has been
designated in writing to the Administrative Agent as a Cash Management Bank by
the Borrower.

 

“Change in Control” means (a) any Person or group shall become the beneficial
owner of 50% or more of the then outstanding voting capital stock of the
Borrower, (b) within any 12 month period beginning on or after the date hereof,
the persons who were members of the board of directors (or equivalent governing
body) of the Borrower immediately before the beginning of such period (the
“Incumbent Directors”) shall cease (for any reason other than death or
disability) to constitute at least a majority of the board of directors of the
Borrower or the board of directors of any successor to the Borrower, provided
that any director who was not a director as of the date hereof shall be deemed
to be an Incumbent Director if such director was elected to the board of
directors by, or on the recommendation of or with the approval of, a majority of
the directors who then qualified as Incumbent Directors either actually or by
prior operation of this clause (b), (c) the Borrower shall cease to be the
beneficial owner of 100% of the outstanding Equity Interests of the Guarantor or
(d) any “change of control”, “fundamental change” or any other substantially
equivalent event shall occur in respect of any Indebtedness of any Loan Party
the aggregate principal amount of which exceeds $50,000,000 that results in
holders of such Indebtedness having the right to require the repurchase or
redemption thereof prior to a stated maturity thereof.

 

 6 

 

  

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of Section
2.15(b), by any lending office of such Lender or by such Lender’s or such
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.09, (b) increased from time to
time pursuant to Section 2.21 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, or in the Incremental Amendment pursuant to which such Lender shall
have become a party hereto (or increased its Commitment pursuant thereto), as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$600,000,000.

 

“Commitment Increase” has the meaning assigned to it in Section 2.21.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to it in Section 9.01(d).

 

“Competitor” shall mean any person that competes in any material respect with
the business of the Borrower or any of its Subsidiaries from time to time, in
each case as specifically identified by the Borrower to the Administrative Agent
from time to time in writing.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

 7 

 

  

“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.

 

“Debt Rating” has the meaning assigned to it in the definition of “Applicable
Margin;” provided that if neither S&P nor by Moody’s then rates the Facility
Debt, “Debt Rating” shall mean the Borrower’s public corporate credit rating by
S&P, the Borrower’s public corporate group rating by Moody’s or the Borrower’s
public corporate credit rating by Fitch, as applicable.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide confirmation in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action. Any determination by
the Administrative Agent that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.20) upon
delivery of written notice of such determination to the Borrower, each L/C
Issuer and each Lender.

 

“Designated Persons” means any person or entity listed on a Sanctions List.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing) outside the ordinary course of business, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith but, for
the avoidance of doubt, excluding any sale, transfer, license, lease or other
disposal of inventory, obsolete, worn-out or surplus property or property no
longer useful or necessary in the business of such Person (or its subsidiaries).

 

 8 

 

  

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) is redeemable at the option
of the holder thereof, in whole or in part, (c) provides for the scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one days after the Maturity Date; provided that if such Equity
Interests are issued pursuant to a plan for the benefit of employees of the
Borrower or any Subsidiary or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Borrower or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

 

“Disqualified Institutions” means (a) those Competitors, banks, financial
institutions and other institutional lenders (in each case, together with
Affiliates thereof that are clearly identifiable as such on the basis of such
Affiliate’s name) identified on a list available to the Lenders on
Intra-Links/IntraAgency, Syndtrak or another similar electronic system on the
Effective Date (as such list with respect to Competitors may be supplemented
from time to time by the Borrower pursuant to clause (b) below) and (b) any
other person identified by name in writing to the Administrative Agent at
JPMDQ_Contact@jpmorgan.com, with copies pursuant to the contact information set
forth in Section 9.01(a)(ii) and the Lenders after the Effective Date to the
extent such person becomes a Competitor or is or becomes an Affiliate of a
Competitor, which designation shall become effective three Business Days after
delivery of each such written supplement to the Administrative Agent and the
Lenders (provided that, for the avoidance of doubt, any supplement not sent to
JPMDQ_Contact@jpmorgan.com will not be effective), but which shall not apply to
retroactively disqualify any persons that, prior to the effectiveness of such
designation, (x) acquired an assignment or participation interest in the Loans,
(y) entered into a trade for an assignment or participation interest in the
Loans or (z) became a Competitor or any Affiliate thereof; provided that a
Competitor or an Affiliate of a Competitor shall not include any bona fide debt
fund or investment vehicle that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business which is managed, sponsored or advised by any person
controlling, controlled by or under common control with such Competitor or
Affiliate thereof, as applicable, and for which no personnel involved with the
investment of such Competitor or Affiliate thereof, as applicable, (i) makes (or
has the right to make or participate with others in making) any investment
decisions or (ii) has access to any information (other than information publicly
available) relating to the Loan Parties or any entity that forms a part of the
Loan Parties’ business (including their subsidiaries).

 

 9 

 

  

“dollars” or “$” refers to lawful money of the United States of America.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any Issuing Bank and any of its respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Cure Amount” shall have the meaning provided in Section 7.02.

 

“Equity Cure Period” shall have the meaning provided in Section 7.02.

 

 10 

 

  

“Equity Cure Right” shall have the meaning provided in Section 7.02.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Swap Obligations” means, with respect to the Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of such Swap Obligation (or any Guaranty thereof) is or becomes
illegal or unenforceable under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee is or becomes illegal or unenforceable.

 

 11 

 

  

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any withholding Taxes imposed
pursuant to or in connection with FATCA.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of July 7, 2014
(as amended, supplemented or otherwise modified prior to the date hereof), among
the Borrower, the Guarantor, JPMorgan Chase Bank, N.A., as administrative agent,
the other agents party thereto and the lenders party thereto.

 

“Existing Revolving Loans” has the meaning assigned to it in Section 9.18(c).

 

“Existing Letters of Credit” has the meaning assigned to it in Section 9.18(d).

 

“Facility Debt” means the Indebtedness of the Borrower hereunder.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above) and any intergovernmental agreements (and related legislation
or official administrative guidance) implementing the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

 12 

 

  

“Fee Letters” means (i) the Fee Letter, dated as of the date hereof, among the
Borrower and certain Issuing Banks and (ii) the Amended and Restated Fee Letter,
dated as of December 26, 2017, between the Borrower and the JPMorgan Chase Bank,
N.A..

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

 

“Fitch” means Fitch Ratings Limited.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantor” has the meaning assigned to it in the preamble hereto.

 

“Guaranty” means the Guarantee made by the Guarantor under the Guaranty
Agreement.

 

“Guaranty Agreement” means the Guaranty Agreement, executed by the Guarantor on
July 16, 2014, in the form attached hereto as Exhibit C.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

 13 

 

  

“Hedge Bank” means (a) any Person who was a Lender or an Affiliate of a Lender
at the time of entry into a Hedging Agreement or at the time of the designation
referred to in the following clause (b), and (b) has been designated in writing
to the Administrative Agent as a Hedge Bank by the Borrower.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
all other similar agreements or arrangements designed to alter the risks of any
Person arising from fluctuations in interest rate, currency values, commodity
prices or equity values.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

 

“IMTT” means IMTT Holdings, Inc., a Delaware corporation.

 

“Incremental Amendment” has the meaning assigned to such term in Section 2.21.

 

“Incremental Commitments” shall mean, at any time, the commitments of each
Incremental Lender at such time to increase its Commitment (in the case of an
existing Lender) or to provide its Commitment (in the case of an Additional
Lender) in accordance with Section 2.21. Loans made pursuant to any Incremental
Commitment shall be on terms identical to the existing Revolving Loans
(including with respect to maturity date and interest rate margins). For the
avoidance of doubt, as of the date hereof, no Incremental Commitments are in
effect.

 

“Incremental Effective Date” has the meaning set forth in Section 2.21.

 

“Incremental Lender” shall mean each Lender or Additional Lender, as applicable,
that executes and delivers an Incremental Amendment in accordance with Section
2.21.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (excluding, however, Liens permitted pursuant to Section 6.02(e) so
long as such Indebtedness has not been assumed by the Guarantor), (g) all
Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, and (k) all obligations of such Person in
respect of Disqualified Equity Interests. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

 

 14 

 

  

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.

 

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the Screen Rate is available) that is shorter than the
Impacted Interest Period; and (b) the Screen Rate for the shortest period (for
which that Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

 

 15 

 

  

“Investment Grade Period” means any time when at least two of the following
ratings have been issued by the relevant rating agency and are in effect: (i) in
the case of S&P, a “Long-Term Local Issuer Credit Rating” for the Borrower of at
least BBB-, (ii) in the case of Moody’s, a “Long-Term Corporate Family Rating”
for the Borrower of at least Baa3 or (iii) in the case of Fitch, a “Long-Term
Issuer Default Rating” for the Borrower of at least BBB-. If the rating system
of S&P, Moody’s or Fitch shall change, the Borrower and the Administrative Agent
shall negotiate in good faith to amend this definition to reflect such changed
rating system and, pending the effectiveness of such amendment (which shall
require the approval of the Required Lenders), the existence of an Investment
Grade Period shall be determined by reference to the rating most recently in
effect prior to such change.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Barclays Bank PLC, Bank of
America, N.A., Citizens Bank, Credit Agricole Corporate and Investment Bank,
Mizuho Bank, Ltd., Regions Bank, Royal Bank of Canada, SunTrust Bank, Wells
Fargo Bank, N.A. and each other Lender or Affiliate of a Lender that hereafter
becomes an Issuing Bank with the approval of the Administrative Agent and the
Borrower by agreeing pursuant to an agreement with and in form and substance
satisfactory to the Administrative Agent and the Borrower to be bound by the
terms hereof applicable to Issuing Banks, in each case, in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

“Joint Lead Arrangers” means JPMorgan Chase Bank, N.A., Barclays Bank PLC, Bank
of America, N.A., Citizens Bank, Credit Agricole Corporate and Investment Bank,
Mizuho Bank, Ltd., Regions Bank, Royal Bank of Canada, SunTrust Robinson
Humphrey, Inc. and Wells Fargo Bank, N.A., as joint lead arrangers and joint
bookrunners.

 

“LC Availability Period” means the period from and including the Effective Date
to but excluding the earlier of (i) the date that is five Business Days prior to
the Maturity Date and (ii) the date of termination of the Commitments.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Amendment, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. As the context may require, the
term “Lenders” includes the Issuing Banks.

 

 16 

 

  

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Sublimit” means (a) with respect to Barclays Bank PLC,
$15,000,000, (b) with respect to JPMorgan Chase Bank, N.A., $15,000,000, (c)
with respect to Bank of America, N.A., $15,000,000, (d) with respect to Citizens
Bank, $15,000,000, (e) with respect to Credit Agricole Corporate and Investment
Bank, $15,000,000, (f) with respect to Mizuho Bank, Ltd., $15,000,000, (g) with
respect to Regions Bank, $15,000,000, (h) with respect to Royal Bank of Canada,
$15,000,000, (i) with respect to SunTrust Bank, $15,000,000, (j) with respect to
Wells Fargo Bank, N.A., $15,000,000 and (f) with respect to any other Issuing
Bank, such amount as may be agreed among such Issuing Bank, the Borrower and the
Administrative Agent; provided, however, that the aggregate outstanding amount
of Letters of Credit issued pursuant to Section 2.06 for all Issuing Banks shall
not exceed $200,000,000.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration1 (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 



 



1 ICE Benchmark Administration Limited makes no warranty, express or implied,
either as to the results to be obtained from the use of the ICE LIBOR and/or the
figure at which ICE LIBOR stands at any particular time on any particular day or
otherwise. ICE Benchmark Administration Limited makes no express or implied
warranties or merchantability or fitness for a particular purpose in respect of
use of ICE LIBOR.

 

 17 

 

  

“Loan Documents” means (i) this Agreement, (ii) the Guaranty Agreement, (iii)
other than during a Pledge Release Period, the Security Documents; (iv) any
promissory notes issued pursuant to Section 2.10(e), and (v) each Fee Letter.

 

“Loan Parties” means the Borrower and the Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Management Agreement” means the Third Amended and Restated Management Services
Agreement by and among the Loan Parties and Macquarie Infrastructure Management
(USA) Inc. dated as of May 21, 2015.

 

“Margin Stock” means margin stock within the meaning of Regulations T, U and X
of the Board, as in effect from time to time and all official rulings and
interpretations thereunder or thereof.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Loan Parties to perform their
obligations under this Agreement or any other Loan Document or (c) the rights of
or benefits available to the Lenders under this Agreement or any other Loan
Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any Loan
Party in an aggregate principal amount exceeding $100,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
any Loan Party in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Loan Party
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means the date that is four years after the Effective Date.

 

“MGL Entity” has the meaning assigned to it in Section 9.04(b).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Interest Expense” means for any Test Period, the excess of (A) the sum
of, without duplication, cash interest expense in connection with Total Debt, to
the extent treated as interest in accordance with GAAP (except as otherwise
provided in the definition of Capital Lease Obligations), in each case, of or by
each of the Loan Parties on a standalone basis for the most recently completed
Test Period over (B) any cash interest income received by the Loan Parties on a
standalone basis during such Test Period.

 

 18 

 

  

“Net Cash Proceeds” means with respect to any asset sale, the gross cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received) and, in the case of any
Equity Interest consideration received, the fair market value thereof (as
determined by a Financial Officer of the Borrower in his or her good faith
judgment (and consistent with the applicable acquisition agreement)), net of (i)
selling expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
asset sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness which is secured by the asset sold in such asset
sale and which is required to be repaid with such proceeds (other than the Loans
or any such Indebtedness assumed by the purchaser of such asset); provided,
however, that, if the Borrower shall deliver a certificate of the Borrower to
the Administrative Agent at or promptly following the time of receipt thereof
setting forth the Borrower’s intent to reinvest such proceeds in assets or
businesses used or useful in the business of the Borrower or any of its
Subsidiaries within 12 months of receipt of such proceeds, such proceeds shall
not constitute Net Cash Proceeds except to the extent not so used at the end of
such 12 month period (or, if the Borrower commits to reinvest such proceeds
within 12 months following receipt thereof, within 18 months of receipt
thereof), at which time such proceeds shall be deemed to be Net Cash Proceeds.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case (including
those acquired by assumption), whether absolute or contingent, due or to become
due, now existing or hereafter arising and including interest and fees that
accrue after the commencement of any Bankruptcy Event by or against any Loan
Party naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

 19 

 

  

“Permitted Borrower Junior Secured Debt” has the meaning assigned to such term
in Section 6.02.

 

“Permitted Borrower Secured Debt” has the meaning assigned to such term in
Section 6.02.

 

“Permitted Cure Security” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

 

“Permitted Guarantor Debt” means (i) Indebtedness with respect to surety, appeal
and performance bonds obtained in the ordinary course of business, and (ii)
Indebtedness owed in respect of any Cash Management Agreements and other netting
services, overdrafts and related liabilities arising from treasury, depository
and cash management services or any swap or hedge arrangement, or in connection
with any automated clearing-house transfers of funds.

 

“Permitted Encumbrances” means:

 

(a)          Liens for Taxes that are not yet due or are being contested in
compliance with Section 5.04;

 

(b)          bankers’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other Liens imposed by law, arising in the ordinary course of
business and securing obligations that are not overdue by more than 60 days or
are being contested in compliance with Section 5.04;

 

(c)          pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements;

 

(d)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)          Liens on deposit accounts or securities accounts, including
bankers’ Liens and rights of setoff arising in the ordinary course of business;

 

(f)          judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and

 

(g)          easements, restrictions, licenses, reservations, utility easements,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of the
Borrower and its Subsidiaries, taken as a whole;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

 20 

 

  

“Permitted Refinancing Indebtedness” means Indebtedness issued or incurred
(“Refinancing Indebtedness”) (including by means of the extension or renewal of
existing Indebtedness) to refinance, refund, extend, renew or replace
Indebtedness existing at any time (“Refinanced Indebtedness”); provided that (a)
the principal amount of such Refinancing Indebtedness is not greater than the
principal amount of such Refinanced Indebtedness, plus the amount of any
premiums or penalties and accrued, capitalized or unpaid interest paid thereon
and reasonable fees and expenses, in each case associated with such Refinancing
Indebtedness, (b) such Refinancing Indebtedness has a final maturity that is no
earlier than, and a weighted average life to maturity that is no shorter than,
such Refinanced Indebtedness, (c) if such Refinanced Indebtedness or any
Guarantees thereof or any security therefor are subordinated to the Obligations,
such Refinancing Indebtedness and any Guarantees thereof and security therefor
are also so subordinated on terms no less favorable to the Lenders and the other
Secured Parties, (d) the obligors in respect of such Refinanced Indebtedness
immediately prior to such refinancing, refunding, extending, renewing or
replacing are the only obligors on such Refinancing Indebtedness, (e) such
Refinancing Indebtedness shall not be secured by any collateral except that such
Refinancing Indebtedness may be secured with the same (or fewer) assets, if any,
that constituted collateral for the applicable Refinanced Indebtedness
immediately prior to such refinancing, refunding, extending , renewing or
replacing and (f) such Refinancing Indebtedness contains covenants and events of
default and is benefited by Guarantees, if any, which, taken as a whole, are no
less favorable to the Loan Parties and the Secured Parties in any material
respect than the covenants and events of default or Guarantees, if any, in
respect of such Refinanced Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means the Amended and Restated Pledge Agreement, executed by
the Borrower and the Administrative Agent on the Effective Date, and any
additional Pledge Agreement executed after the Effective Date pursuant to
Section 9.19(c) in the form attached hereto as Exhibit D.

 

“Pledge Release Date” has the meaning assigned to it in Section 9.19.

 

“Pledge Release Period” means the period beginning on any Pledge Release Date
and ending with the next subsequent Pledge Trigger Date.

 

“Pledge Trigger Date” means the first date after any Pledge Release Date on
which an Investment Grade Period is not continuing.

 

“Pledged Collateral” has the meaning assigned to it in the Pledge Agreement.

 

“Pledged Equity” has the meaning assigned to it in the Pledge Agreement.

 

 21 

 

  

“Post-Acquisition Period” means, with respect to any Acquisition, the period
beginning on the date such Acquisition is consummated and ending on the last day
of the four full consecutive fiscal quarter immediately following the date on
which such Acquisition is consummated.

 

“Prime Rate” means the rate of interest per annum publicly announced by the
Administrative Agent as its prime rate in effect at its principal office located
in New York, New York; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Borrower CFADS, (a) the pro forma increase or decrease in such Borrower CFADS,
as the case may be, that is factually supportable and is expected to have a
continuing impact and (b) additional good faith pro forma adjustments arising
out of cost savings initiatives attributable to such transaction and additional
costs associated with the combination of the operations of such Acquisition with
the operations of the Borrower and its Subsidiaries, in each case being given
pro forma effect, that (i) have been realized or (ii) will be implemented
following such transaction and are supportable and quantifiable and expected in
good faith to be realized within such Post-Acquisition Period as certified by a
Financial Officer of the Borrower, in each case, including, but not limited to,
(w) reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead) taking into account, for purposes of
determining such compliance, the historical financial statements of the acquired
entity or business and the consolidated financial statements of the Borrower and
its Subsidiaries, assuming such Acquisition, and all other Acquisitions that
have been consummated during the period, and any Indebtedness or other
liabilities repaid in connection therewith had been consummated and incurred or
repaid at the beginning of such period (and assuming that such Indebtedness to
be incurred bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the interest rate which is or would
be in effect with respect to such Indebtedness as at the relevant date of
determination); provided that, so long as such actions are initiated during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, for purposes of projecting such pro forma increase or
decrease to such Borrower CFADS, as the case may be, it may be assumed that such
cost savings will be realizable during the entirety of such Test Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Test Period; and provided, further, that the aggregate adjustment pursuant to
clause (b)(ii) so permitted in any period shall not exceed 15% of the portion of
Borrower CFADS attributable to such Acquisition for such period (determined
before giving effect to any adjustment thereto pursuant to clause (b)(ii)).

 

 22 

 

  

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that to the extent
applicable, the Pro Forma Adjustment shall have been made and related
transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement (as of the last date in the case of a balance sheet item) in such
test: (a) income statement items (whether positive or negative) attributable to
the property or Person subject to such transaction, in the case of a disposition
of all or substantially all Equity Interests in any Subsidiary of the Borrower
or any division, product line, or facility used for operations of the Borrower
or any of its Subsidiaries, shall be excluded, (b) any retirement of
Indebtedness, (c) calculations of Borrower’s Senior Secured Net Leverage Ratio
shall be calculated (i) without giving effect to any netting of cash proceeds
from any incurrence of any Indebtedness and (ii) with giving effect to any
reduction of cash used for any such related transaction (including any
Restricted Payment) and (d) any Indebtedness incurred or assumed by the Borrower
or any of its Subsidiaries in connection therewith (calculated without giving
effect to any netting of cash proceeds from any such incurrence for purposes of
calculations of the Borrower’s Senior Secured Net Leverage Ratio) and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test solely to the
extent that such adjustments are consistent with the definition of Borrower
CFADS and give effect to events (including operating expense reductions) that
are (as determined by the Borrower in good faith) (i) (x) directly attributable
to such transaction, (y) expected to have a continuing impact on the Borrower
and its Subsidiaries and (z) factually supportable or (ii) otherwise consistent
with the definition of Pro Forma Adjustment.

 

“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information (within the meaning of the
federal and state securities laws) about the Borrower or its Subsidiaries.

 

“Ratings Reaffirmation Period” has the meaning assigned to such term in Section
6.04.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time. If at any time
there are two (2) or more Lenders with Revolving Credit Exposure, then at least
two (2) such Lenders that otherwise satisfy the foregoing provisions of this
definition shall be necessary to constitute Required Lenders (for purposes of
determining the number of Lenders under this sentence, a Lender and any other
Lenders that are Affiliates or Approved Funds of such Lender shall be counted as
a single Lender).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower (in each case other than
dividends, other distributions or payments payable solely in common stock of the
Borrower or options, warrants or rights to purchase shares of such common
stock).

 

 23 

 

  

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC, and any successor thereto.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the (a) U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” means the Securities and Exchange Commission of the United State of
America.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of any Loan Party under each Hedging
Agreement entered into with any counterparty that is a Hedge Bank (other than
Excluded Swap Obligations) and (c) the due and punctual payment and performance
of all obligations of any Loan Party (including overdrafts and related
liabilities) under each Secured Cash Management Agreement.

 

“Secured Parties” means the Lenders, the Issuing Banks, the Administrative Agent
and any other holder of any Secured Obligation.

 

“Security Documents” means the Pledge Agreement and each other security
agreement executed and delivered pursuant to or in connection with this
Agreement or any other Loan Document to secure any of the Secured Obligations.

 

“Senior Secured Indebtedness” means, at any date of determination, the aggregate
principal amount of Total Debt outstanding on such date that is secured by a
Lien on any asset or property of any Loan Party, which is not, by its terms,
subordinated in right of payment to the Obligations.

 

 24 

 

  

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person is greater
than the total amount of liabilities (including contingent and unliquidated
liabilities) of such Person, (b) such Person is able to pay all liabilities of
such Person as such liabilities mature and (c) such Person does not have
unreasonably small capital in relation to its business. In computing the amount
of contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Event of Default” means an Event of Default pursuant to Section
7.01(a), (b), (h) or (i).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

 25 

 

  

“Swap Obligation” means, with respect to the Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Test Period” means, at any date of determination, the period of the most
recently completed four fiscal quarters of the Borrower ended on or prior to
such date.

 

“Total Debt” shall mean, at any date, the aggregate principal amount of all
Indebtedness for borrowed money (including purchase money Indebtedness),
unreimbursed drawings under letters of credit, Capital Lease Obligations and
Indebtedness obligations evidenced by notes or similar instruments, in each case
of any Loan Party outstanding as of such date that would be reflected on a
balance sheet of the Borrower prepared as of such date on a consolidated basis
in accordance with GAAP (except as otherwise provided in the definition of
Capital Lease Obligations).

 

“Transactions” means, the execution, delivery and performance by the Borrower of
this Agreement.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

 26 

 



 

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time replaced,
amended, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such replacements, amendments, amendments and restatements,
supplements or modifications set forth herein), (b) any reference to any law or
statute herein shall, unless otherwise specified, refer to such law or statute
as amended, modified or supplemented from time to time, (c) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.

 

Article II

The Credits

 

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (ii) the aggregate Revolving Credit Exposure of all Lenders
exceeding the aggregate Commitments of all Lenders. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.

 

 27 

 

  

Section 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)          Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)          At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is not
less than $5,000,000 and any integral multiple of $500,000 in excess thereof. At
the time that each ABR Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is not less than $1,000,000 and any integral multiple
of $500,000 in excess thereof and; provided that an ABR Revolving Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of 10 Eurodollar Revolving Borrowings outstanding.

 

(d)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 11:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i)          the aggregate amount of the requested Borrowing;

 

 28 

 

  

(ii)         the date of such Borrowing, which shall be a Business Day;

 

(iii)        whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)        in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(v)         the location and number of the bank account to which funds are to be
disbursed.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04. [Reserved].

 

Section 2.05. [Reserved].

 

Section 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the LC
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, any Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, (i) Barclays Bank PLC and Royal
Bank of Canada will only issue standby Letters of Credit and shall have no
obligation hereunder to issue, and shall not issue, any commercial or trade
Letters of Credit, (ii) the Issuing Banks shall have no obligation hereunder to
issue, and shall not issue, any Letter of Credit the proceeds of which would be
made to any Person (y) to fund any activity or business of or with any
Sanctioned Person, or in any country, region or territory, that at the time of
such funding is the subject of any Sanctions or (z) in any manner that would
result in a violation of any Sanctions by any party to this Agreement, (iii) no
Issuing Bank shall be under any obligation to amend or extend any Letter of
Credit if (y) such Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof or (z) the
beneficiary of such Letter of Credit does not accept the proposed amendment
thereto and (iv) no Issuing Bank shall be under any obligation to issue any
Letter of Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing in good faith deems material to it;

 

 29 

 

  

(B)         the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;

 

(C)         except as otherwise agreed by the Administrative Agent and such
Issuing Bank, such Letter of Credit is in an initial stated amount less than
$10,000;

 

(D)         such Letter of Credit is to be denominated in a currency other than
Dollars; or

 

(E)         such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by such Issuing Bank) to an Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, but in any event no less than
three Business Days (or such short period as acceptable to such Issuing Bank)) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form appropriately completed
and signed by a Financial Officer of the Borrower including agreed-upon draft
language for such Letter of Credit reasonably acceptable to the applicable
Issuing Bank in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$200,000,000, (ii) the aggregate undrawn amount of all outstanding Letters of
Credit of any Issuing Bank at such time plus the aggregate amount of all LC
Disbursements with respect to any such Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrower at such time shall not exceed such
Issuing Bank’s Letter of Credit Sublimit; provided that any Issuing Bank may
agree in its sole discretion and in writing to issue, amend, renew or extend a
Letter of Credit in excess of its Letter of Credit Sublimit; provided, further
that, for the avoidance of doubt, any such agreement shall not be deemed to
increase such Issuing Bank’s Letter of Credit Sublimit and shall be made on a
case-by-case basis without any consideration of previous agreements pursuant to
the first proviso to this clause (ii) with respect to the applicable Letter of
Credit (in the case of an amendment, renewal or extension) or otherwise, (iii)
no Lender’s Revolving Credit Exposure shall exceed its Commitment and (iv) the
aggregate Revolving Credit Exposure of all Lenders shall not exceed the
aggregate Commitments of all Lenders.

 

 30 

 

  

(c)          Expiration Date. Each Letter of Credit shall expire (or be subject
to termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date.

 

(d)          Participations. By the issuance of a Letter of Credit by an Issuing
Bank (or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of such Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of each Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)          Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing. If the Borrower fails to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse any Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

 

 31 

 

  

(f)          Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank with respect to such
Letter of Credit may, in its sole discretion, either accept and make payment
upon such documents without responsibility for further investigation, regardless
of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.

 

(g)          Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by such Issuing Bank. Such
Issuing Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.

 

 32 

 

  

(h)          Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the reimbursement is due and payable at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of such Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i)          Replacement or Resignation of the Issuing Bank. Any Issuing Bank
may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
Any Issuing Bank may resign as an Issuing Bank if it ceases to be a Lender under
this Agreement. The Administrative Agent shall notify the Lenders of any such
replacement or resignation of such Issuing Bank. At the time any such
replacement or resignation shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced or resigned Issuing Bank
pursuant to Section 2.12(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of such replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to include reference to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement or resignation of any Issuing
Bank hereunder, the replaced or resigned Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement or resignation, but shall not be required to issue
additional Letters of Credit.

 

(j)          Cash Collateralization. Upon (w) the Maturity Date, (x) termination
of the Commitments, (y) the circumstances described in Section 2.20(b)(ii) or
(z) if any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, the Issuing
Banks or Lenders with LC Exposure representing greater than 50% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the Borrower shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Lenders, an amount
in cash equal to 103% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the Maturity Date, termination of the Commitments or the occurrence of any Event
of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of the Issuing Banks or Lenders with LC Exposure representing greater
than 50% of the total LC Exposure), be applied to satisfy other obligations of
the Borrower under this Agreement. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower upon the Borrower’s written request within three Business Days
after all Events of Default have been cured or waived.

 

 33 

 

  

Section 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of a Loan Party maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

Section 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

 34 

 

  

(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
a Specified Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as a Specified Event of Default is continuing (i) no
outstanding Revolving Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

 35 

 

  

Section 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date and to the
extent provided in Section 7.01.

 

(b)          The Borrower may at any time terminate, or from time to time reduce
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is not less than $1,000,000 and any integral multiple of $500,000
in excess thereof and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposures would
exceed the total Commitments.

 

(c)          The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

Section 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)          The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

 36 

 

  

(e)          Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

Section 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

 

(b)          The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.

 

Section 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the unused Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such commitment fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any commitment fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For purposes of computing commitment fees, the
Commitment of any Lender shall be deemed to be used to the extent of the
Revolving Credit Exposure of such Lender.

 

 37 

 

  

(b)          The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the
Borrower and such Issuing Bank on the face amount of each Letter of Credit of
such Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit of such Issuing Bank or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)          The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(d)          The Borrower agrees to pay fees in the amounts and at the times
agreed pursuant to the Fee Letters.

 

(e)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Banks, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

 

Section 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)          The Loans comprising each Eurodollar Borrowing shall bear interest
in the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.

 

(c)          [Reserved]

 

(d)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

 38 

 

  

(e)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(f)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

Section 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or

 

(ii)         the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (B) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

 39 

 

  

(b)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but the supervisor for the administrator of the LIBO Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBO
Screen Rate shall no longer be used for determining interest rates for loans,
then reasonably promptly after such determination, the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate). Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.14(b), only to the extent the LIBO Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (y) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

Section 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)         impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein; or

 

(iii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs actually incurred or reduction actually
suffered.

 

 40 

 

  

(b)          If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

 

(c)          A certificate of a Lender or a Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, and setting forth in reasonable detail the manner in which such
amount or amounts shall have been determined, shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d)          Notwithstanding anything to the contrary in this Agreement, no
Lender nor Issuing Bank shall be entitled to request any payment or amount under
this Section 2.15 unless such Lender or Issuing Bank is generally demanding
payment (and certifies to the Borrower that it is generally demanding payment)
under comparable provisions of its agreements with similarly situated borrowers
of similar credit quality (provided, that the Administrative Agent shall be
under no obligation to verify any such request of a Lender). Failure or delay on
the part of any Lender or any Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to this Section
for any increased costs or reductions incurred more than 90 days prior to the
date that such Lender or such Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), (d) [Reserved] or (e) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss (other than loss of profit or Applicable Rate), cost and expense
attributable to such event. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section, and
setting forth in reasonable detail the manner in which such amount or amounts
shall have been determined, shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

 41 

 

  

Section 2.17. Payments Free of Taxes. (a) Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.17) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(b)          Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.17,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)          Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

 42 

 

  

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)          Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
original copies of such properly completed and executed documentation reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
originals as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

 43 

 

  

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)         executed originals of IRS Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit B-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4)         to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit B-4 on behalf of each such direct and
indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

 44 

 

  

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)          Survival. Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(i)          Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

 

 45 

 

  

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn, Chicago, Illinois 60603, except payments to be
made directly to an Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)          If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

 46 

 

  

(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section until such obligations are satisfied, in the case of each of clause (i)
and (ii) above, in any order as determined by the Administrative Agent in its
discretion.

 

(f)          The Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Secured Obligations after
the occurrence and during the continuance of an Event of Default and agrees that
the Administrative Agent may, and, upon either (A) the written direction of the
Required Lenders or (B) the acceleration of the Obligations pursuant to Section
7.01, shall, apply all payments in respect of any Secured Obligations of such
Borrower and all proceeds of Pledged Collateral in the following order:

 

first, to pay interest on and then principal of any portion of the Loans that
the Administrative Agent may have advanced on behalf of any Lender for which the
Administrative Agent has not then been reimbursed by such Lender or such
Borrower;

 

second, to pay Secured Obligations in respect of any expense reimbursements or
indemnities then due to the Administrative Agent;

 

third, to pay Secured Obligations in respect of any expense reimbursements or
indemnities then due to the Lenders and the Issuing Banks;

 

fourth, to pay Secured Obligations in respect of any fees then due to the
Administrative Agent, the Lenders and the Issuing Banks;

 

fifth, to pay interest then due and payable in respect of the Loans and LC
Disbursements;

 

sixth, ratably to pay or prepay principal amounts on all other Loans and
reimbursement obligations with respect to LC Disbursements, to pay all Secured
Obligations in respect of Hedge Agreements and Secured Cash Management
Agreements and to provide cash collateral for outstanding LC Exposure in respect
of undrawn Letters of Credit in an amount equal to 103% of such LC Exposure; and

 

 47 

 

  

seventh, to the ratable payment of all other Secured Obligations;

 

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses first through eighth above, the available funds being applied with
respect to any such Secured Obligation (unless otherwise specified in such
clause) shall be allocated to the payment of such Secured Obligation ratably,
based on the proportion of the Administrative Agent’s and each Lender’s, Issuing
Bank’s, Hedge Bank’s or Cash Management Bank’s interest in the aggregate
outstanding Secured Obligations described in such clauses.

 

Section 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)          If (i) any Lender requests compensation under Section 2.15 or the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.19(a), (ii)
any Lender becomes Defaulting Lender or (iii) any Lender refuses to consent to
any amendment, waiver or other modification of this Agreement requested by the
Borrower that requires the consent of a greater percentage of the Lenders than
the Required Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) if such assignee is not then a Lender, the
Borrower shall have received the prior written consent of the Administrative
Agent and the Issuing Banks, which consent shall not be unreasonably withheld or
delayed, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) in accordance with the applicable Assignment and
Assumption or the Borrower (in the case of all other amounts), (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments and (iv) in the case
of any such assignment resulting from a Lender refusing to consent to an
amendment, waiver or other modification for which the Required Lenders have
consented to, such assignee shall be deemed to have consented to the applicable
amendment, waiver or other modification. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

 48 

 

  

Section 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)          the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided that this
clause (a) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

 

(b)          if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

 

(i)          all or any part of the LC Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) the conditions set forth in Section 4.02 are satisfied at such time;

 

(ii)         if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent, cash collateralize for the benefit
of the Issuing Banks only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

 

(iii)        if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)        if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12 shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

 

(v)         if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all commitment fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was unutilized by such LC Exposure) and
letter of credit fees payable under Section 2.12 with respect to such Defaulting
Lender’s LC Exposure shall be payable to the applicable Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;

 

 49 

 

  

(c)          so long as such Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein);

 

(d)          No Defaulting Lender shall be entitled to receive any commitment
fees payable under Section 2.12(a) for any period during which such Lender is a
Defaulting Lender and the Borrower shall not be required to pay any such fee
(except as otherwise provided in Section 2.20(b)(v)) that otherwise would have
been required to have been paid to such Defaulting Lender; and

 

(e)          So long as any Lender is a Defaulting Lender, such Lender and its
Affiliates will not be a Cash Management Bank or Hedge Bank with respect to any
Secured Cash Management Agreement or Hedging Agreement entered into while such
Lender was a Defaulting Lender.

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such Issuing Bank to defease any risk to it in respect of such
Lender hereunder.

 

In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

 

 50 

 

  

Section 2.21. Incremental Commitments. The Borrower may, by written notice to
the Administrative Agent, from time to time and at any time up until and
including the date that is five (5) Business Days prior to the Maturity Date,
advise of the obtaining of one or more Incremental Commitments (each such
increase, a “Commitment Increase”) in an aggregate amount not to exceed (a)
$100,000,000, plus (b) so long as either a Pledge Release Period is then in
effect or after giving effect to such Commitment Increase, the Borrower’s Senior
Secured Net Leverage Ratio (assuming such Commitment Increase is fully drawn and
otherwise on a Pro Forma Basis as of the then most recently ended Test Period)
shall not exceed 2.00:1.00, $100,000,000; provided that, in either case, (i) no
Event of Default shall exist after giving effect to the incurrence of such
Commitment Increase and (ii) after giving effect to such Commitment Increase,
the Borrower shall be in compliance with the financial covenant set forth in
Section 6.08 (assuming such Commitment Increase is fully drawn and otherwise on
a Pro Forma Basis as of the then most recently ended Test Period); provided,
further that, to the extent then available, each Commitment Increase shall apply
to clause (b) of this Section 2.21 prior to clause (a). Such notice shall set
forth (i) the amount of such Commitment Increase (provided; however, that the
amount of each Commitment Increase shall be in an aggregate principal amount
that is not less than $10,000,000) and (ii) the date on which each such
Incremental Commitment is requested to become effective (which shall not be
later than the Maturity Date) (each such date, an “Incremental Effective Date”).
Commitment Increases may be provided by any existing Lender or by any other bank
or other financial institution (any such other bank or other financial
institution being called an “Additional Lender”), provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld or delayed) to such Lender’s or Additional Lender’s providing such
Commitment Increases if such consent would be required under Section 9.04 for an
assignment of Revolving Loans or Commitments, as applicable, to such Lender or
Additional Lender. Commitments in respect of Commitment Increases shall become
Commitments (or in the case of a Commitment Increase to be provided by an
existing Lender, an increase in such Lender’s Commitment) under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement,
executed by the Borrower, each Lender agreeing to provide such Commitment
Increase, if any, each Additional Lender, if any, and the Administrative Agent,
and, in the case of an Additional Lender, setting forth the agreement of each
Additional Lender to become a party to this Agreement and to be bound by all of
the terms and provisions hereof. The Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.21. No Lender shall
be obligated to provide any Commitment Increases, unless it so agrees. Upon each
increase in the Commitments pursuant to this Section 2.21, (a) each Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Commitment
Increase (each, a “Commitment Increase Lender”) in respect of such increase, and
each such Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Lender’s participations hereunder
in outstanding LC Exposure such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in LC Exposure held by each Lender
(including each such Commitment Increase Lender) will equal the percentage of
the total Commitments represented by such Lender’s Commitment and (b) if, on the
date of such increase, there are any Revolving Loans outstanding, such Revolving
Loans shall on or prior to the effectiveness of such Commitment Increase be
prepaid from the proceeds of additional Revolving Loans made hereunder
(reflecting such increase in Commitments), which prepayment shall be accompanied
by accrued interest on the Revolver Loans being prepaid and any costs incurred
by any Lender in accordance with Section 2.16. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence. The
Administrative Agent shall promptly notify each Lender of the execution and
delivery of each Incremental Amendment. As of each Incremental Effective Date,
this Agreement shall be deemed supplemented by each such Incremental Amendment,
each such applicable Additional Lender shall be a “Lender” hereunder, and each
such Incremental Lender’s Incremental Commitment shall be its “Commitment”
hereunder (in the case of an Additional Lender) or shall increase its Commitment
hereunder (in the case of an existing Lender).

 

 51 

 

  

Article III

Representations and Warranties

 

The Borrower represents and warrants to the Lenders, as of the Effective Date
and on the date that any Loan is made or any Letter of Credit is issued,
amended, extended or renewed after the Effective Date, that:

 

Section 3.01. Organization; Powers. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to carry on its business
as now conducted and (c) is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except in the case
of clauses (b) and (c) where the failure with respect thereto, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.02. Authorization; Enforceability. The execution and delivery hereof
by the Loan Parties hereof, and the performance of their respective obligations
hereunder are within each of the Loan Parties’ corporate powers and have been
duly authorized by all necessary corporate action. This Agreement has been duly
executed and delivered by each Loan Party hereto and constitutes a legal, valid
and binding obligation of such Loan Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 3.03. Governmental Approvals; No Conflicts. The execution and delivery
hereof by the Loan Parties hereof, and the performance of their respective
obligations hereunder (a) do not require any Loan Party to obtain, make or take,
as applicable, any consent or approval of, registration or filing with, or any
other action with respect to, any Governmental Authority, except such as have
been obtained, made or taken, as applicable, and are in full force and effect,
(b) will not violate any law or regulation applicable to any Loan Party or the
charter, by-laws or other organizational documents of any Loan Party or any
order of any Governmental Authority to which any Loan Party is subject, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party, and (d) will not
result in the creation or imposition of any Lien on any asset of any Loan Party
(other than pursuant to any Security Document).

 

Section 3.04. Financial Condition; No Material Adverse Change; Solvency. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2016, reported on by KPMG LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended September 30, 2017, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

 

 52 

 

  

(b)          Since December 31, 2016, there has been no change in the business,
assets, operations, or financial condition of the Borrower and its Subsidiaries,
taken as a whole, that could reasonably be expected to result in a Material
Adverse Effect.

 

(c)          Both before and after giving effect to (a) the Loans (if any) made
on the Effective Date and (b) the disbursement of the proceeds of such Loans to
or as directed by the Borrower, the Loan Parties and their Subsidiaries taken as
a whole are Solvent on the Effective Date.

 

Section 3.05. Properties. (a) Each Loan Party has good title to, or valid
leasehold or other interests in, all its real and personal property material to
its business, except as could not reasonably be expected to have a Material
Adverse Effect.

 

(b)          The Borrower owns, is licensed to use, or has the legal right to
use, all trademarks, trade names, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the actual knowledge of the Borrower, threatened against
or affecting any Loan Party (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.

 

(b)          Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, no Loan Party (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability nor (iv) knows of any basis
for any Environmental Liability.

 

(c)          Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

Section 3.07. Compliance with Laws and Agreements. Each Loan Party is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

 

Section 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

 53 

 

  

Section 3.09. Taxes. Each Loan Party has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the applicable
Loan Party has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.10. ERISA. (a) No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on those assumptions used for
disclosure of such obligations in corporate financial statements in accordance
with GAAP) did not, as of the most recent statements available, exceed the
aggregate value of the assets for each plan by an amount in the aggregate for
all such plans that would reasonably be expected to have a Material Adverse
Effect.

 

(b)          The Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

 

Section 3.11. Disclosure. Each Loan Party has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Loan Parties to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished), taken
as a whole, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, each Loan Party represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that projected financial
information is subject to significant contingencies and assumptions, many of
which are beyond the control of the Loan Parties and their respective
Subsidiaries, and that no assurance can be given that the projections or
forecasts will be realized).

 

Section 3.12. Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Loan Parties, their Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions, and the Loan Parties, their
Subsidiaries and, to the actual knowledge of the Borrower, their respective
officers, employees and directors, are in compliance with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions in all material respects. None of
(a) the Loan Parties, their Subsidiaries or, to the actual knowledge of the
Borrower, any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Loan Parties that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No proceeds of any Borrowing or any Letter of
Credit will be used directly, or to the actual knowledge of the Borrower,
indirectly in any manner which would violate Anti-Corruption Laws or applicable
Sanctions.

 

 54 

 



 

Section 3.13. Margin Regulations. The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any Loans
hereunder will be used to buy or carry any Margin Stock.

 

Article IV

Conditions

 

Section 4.01. Effective Date. The obligations of the Lenders to make Commitments
and Loans and of the Issuing Banks to issue Letters of Credit hereunder shall
not become effective (and the initial Loans (if any are to be made on the
Effective Date) shall not be funded) until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)          The Administrative Agent (or its counsel) shall have received from
each party thereto either (i) a counterpart of this Agreement signed on behalf
of such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b)          The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of White & Case LLP, counsel for the Loan Parties, and covering
such other matters relating to the Borrower, the Guarantor, the Loan Documents
or the Transactions as the Administrative Agent or the Required Lenders shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinion.

 

(c)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(d)          If any Loans are to be made, or Letters of Credit issued, on the
Effective Date (other than those made or used pursuant to Section 9.17), the
Administrative Agent shall have received a Borrowing Request in accordance with
Section 2.03.

 

(e)          The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced at least two Business Days prior to the Effective Date,
reimbursement or payment of all out of pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

 

(f)          The representations and warranties of the Loan Parties set forth in
this Agreement shall be true and correct on and as of the Effective Date and the
Administrative Agent shall have received a Borrower certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer (or other officer with equivalent duties) of the Borrower, with respect
thereto.

 

 55 

 

  

(g)          On the Effective Date, the Borrower shall have no outstanding
secured Indebtedness for borrowed money other than the Obligations.

 

(h)          Upon the reasonable request of any Lender made at least five
Business Days prior to the Effective Date, the Borrower shall have provided to
such Lender the documentation and other information so requested in connection
with applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act, in each case at least three Business
Days prior to the Effective Date.

 

Section 4.02. Each Credit Event after the Effective Date. The obligation of each
Lender to make a Loan on the occasion of any Borrowing after the Effective Date,
and of the Issuing Banks to issue, amend, renew or extend any Letter of Credit
after the Effective Date, is subject to the satisfaction of the following
conditions:

 

(a)          The representations and warranties of the Borrower set forth in
this Agreement shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable.

 

(b)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

(c)          Such Borrowing or Letter of Credit issuance shall not occur during
a Ratings Reaffirmation Period.

 

Each such Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

 

Article V

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated , in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that on and after the
Effective Date:

 

Section 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender, including
their Public-Siders:

 

 56 

 

  

(a)          within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification
commentary or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(b)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.08;

 

(d)          promptly after the same become publicly available, copies of all
reports on Form 8-K filed by it with the SEC, or any Governmental Authority
succeeding to any of or all the functions of the SEC, or copies of all reports
distributed to its shareholders, as the case may be; and

 

(e)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Loan
Party, or compliance with the terms of this Agreement, as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably request.

 

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered on the date on which the Borrower provides notice
(reasonably identifying where the applicable disclosure may be obtained) to the
Administrative Agent that such information has been posted on the Borrower’s
website on the internet at www.macquarie.com/mic, or on the SEC’s website on the
internet at www.sec.gov or at another website identified in such notice and
accessible by the Lenders without charge.

 

Section 5.02. Notices of Material Events. Promptly (and in any event within five
Business Days) after any executive officer of the Borrower obtaining actual
knowledge thereof, the Borrower will furnish to the Administrative Agent and
each Lender written notice of the following:

 

(a)          the occurrence of any Default;

 

 57 

 

  

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Loan
Party thereof that could reasonably be expected to result in a Material Adverse
Effect;

 

(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of any Loan Party in an aggregate amount exceeding $25,000,000;

 

(d)          the announcement of a change in any Debt Rating established or
deemed to have been established for the Facility Debt;

 

(e)          the occurrence of a Pledge Release Date; and

 

(f)          the occurrence of a Pledge Trigger Date;

 

provided, that in each case the Borrower shall not be required to provide
separate notice of any event disclosed in any report promptly filed with the SEC
if the Borrower has provided notice to the Administrative Agent in accordance
with the last paragraph of Section 5.01 as long as the Borrower has provided
notice reasonably identifying where the applicable disclosure may be obtained to
the Administrative Agent that such information has been posted.

 

Section 5.03. Existence; Conduct of Business. Each Loan Party will do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

Section 5.04. Payment of Obligations. Each Loan Party will pay its obligations,
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings and (b) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.

 

Section 5.05. Maintenance of Properties; Insurance. Each Loan Party will (a)
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

 

Section 5.06. Books and Records; Inspection Rights. Each Loan Party will keep
proper books of record and account in which full, true and correct entries are
made of all material dealings and transactions in relation to its business and
activities. Each Loan Party will permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and (in the
presence of officers of the Borrower, whether by phone or in person) independent
accountants (excluding, in each case contracts and other information subject to
obligations of any Loan Party under applicable confidentiality provisions or
attorney-client privilege), all at such reasonable times and as often as
reasonably requested (but, so long as no Event of Default has occurred and is
continuing, not more often than once in every twelve (12) month period from the
date hereof), all at the expense of the applicable Lender (provided that during
the continuation of any Default any expense of the Lenders in connection with
the foregoing shall be for the account of the Borrower).

 

 58 

 

  

Section 5.07. Compliance with Laws. Each Loan Party will comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including the filing of all Tax returns required to be filed),
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

Section 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes (including without limitation
to finance Acquisitions). No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X. The Borrower
will not request any Borrowing or Letter of Credit, and the Borrower shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or Anti-Terrorism
Laws, (B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions or Anti-Terrorism Laws applicable to any party hereto.

 

Section 5.09. Credit Ratings. The Borrower will use commercially reasonable
efforts to obtain and maintain (but not obtain or maintain a specific rating) a
public corporate credit rating of the Borrower from at least one of S&P and
Moody’s.

 

Section 5.10. Cash Distributions. Upon and during the continuance of any Event
of Default, if requested to do so by the Administrative Agent, the Borrower will
use commercially reasonable efforts to obtain cash distributions from its
Subsidiaries (to the extent such cash is then on hand at the Subsidiaries and
Available for Distribution).

 

Section 5.11. Additional Collateral. Except during a Pledge Release Period,
promptly following the acquisition by (including by transfer to or formation of
a Subsidiary by) the Borrower of (y) any Pledged Equity or (z) any intercompany
notes or instruments referred to in Section 6.01(c) in an aggregate principal
amount in excess of $25,000,000, the Borrower shall deliver to the
Administrative Agent all certificates, instruments, promissory notes and other
documents (in each case, if any) representing such Pledged Equity or
intercompany Indebtedness, together with (i) in the case of certificated Equity
Interests, undated stock powers endorsed in blank and (ii) in the case
promissory notes, instruments and other certificated debt securities, endorsed
in blank, in each case executed and delivered by an authorized officer of the
Borrower.

 

 59 

 

  

Article VI

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Loan
Parties covenant and agree with the Lenders that on and after the Effective
Date:

 

Section 6.01. Indebtedness. The Guarantor will not create, incur, assume or
permit to exist any Indebtedness of the Guarantor, except:

 

(a)          Guarantees of Indebtedness created under any Loan Document;

 

(b)          Indebtedness existing on the date hereof and set forth in Schedule
6.01;

 

(c)          Indebtedness owing to the Borrower; provided that if such
Indebtedness shall be evidenced by intercompany promissory notes, all such notes
shall be subject to the Lien of the Pledge Agreement;

 

(d)          Indebtedness owing to any of its Subsidiaries in the aggregate at
any time outstanding not in excess of $70,000,000;

 

(e)          Guarantees of Permitted Borrower Secured Debt;

 

(f)          Permitted Guarantor Debt;

 

(g)          Guarantees of Permitted Borrower Junior Secured Debt; provided that
such guarantee shall be on a subordinated basis and a representative acting on
behalf of the holders of such Permitted Borrower Junior Secured Debt and the
Administrative Agent shall have executed and delivered a subordination
agreement, the form and substance of which shall be satisfactory to the
Administrative Agent in its reasonable judgment;

 

(h)          Guarantees of unsecured Indebtedness incurred by the Borrower;
provided that, (i) the proceeds thereof are being concurrently used to finance
an acquisition not prohibited by this Agreement and related fees and expenses,
(ii) no Event of Default shall exist at the time of such acquisition or, in the
case of an acquisition not conditioned on the obtaining of financing therefor,
at the time of entering into a binding agreement in respect of such acquisition;
(iii) such unsecured Indebtedness shall not be Guaranteed by any Person other
than the Guarantor; (iv) the terms and provisions of such unsecured Indebtedness
shall not be more restrictive, taken as a whole, to the Loan Parties than those
applicable hereto at the time of incurrence of such unsecured Indebtedness,
unless such other terms (1) apply only after the Maturity Date at the time of
incurrence of such unsecured Indebtedness, (2) shall also apply hereto (which
such application shall not require the consent of the Lenders or the
Administrative Agent if so reasonably determined by the Borrower) or (3) relate
only to mandatory prepayments customary for such type of unsecured Indebtedness,
premiums (including make-whole provisions), interest, fees or maturity or
amortization; (v) either (x) a Pledge Release Period shall have occurred and be
continuing or (y) such Guarantee shall be on a subordinated basis and a
representative acting on behalf of the holders of such unsecured Indebtedness
and the Administrative Agent shall have executed and delivered a subordination
agreement, the form and substance of which shall be satisfactory to the
Administrative Agent in its reasonable judgment; and (vi) such Guarantee shall
provide for automatic subordination on terms reasonably satisfactory to the
Administrative Agent during any period that a Pledge Release Period is not then
in effect; and

 

 60 

 

  

(i)          (a) any replacement, renewal, refinancing or extension of any
Indebtedness referenced in clauses (b), (c), (d) and (f) of this Section 6.01
that does not exceed the aggregate principal amount (plus associated fees and
expenses) of the Indebtedness being replaced, renewed, refinanced or extended
(except that accrued and unpaid interest not delinquent in accordance with its
terms may be part of any refinancing pursuant to this clause) and that otherwise
complies with this Agreement and (b) Permitted Refinancing Indebtedness of any
Indebtedness referenced in clauses (e), (g) and (h) of this Section 6.01.

 

Section 6.02. Liens. No Loan Party will create, incur, assume or permit to exist
any Lien on any of its property or assets, whether now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

 

(a)          Liens pursuant to any Loan Document;

 

(b)          Permitted Encumbrances;

 

(c)          any Lien existing on any property or asset prior to the acquisition
thereof by the Loan Parties; provided that (i) such Lien does not attach to any
Equity Interests or intercompany notes held or acquired by the Borrower, (ii)
such Lien was not created in anticipation of such acquisition, (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition and (iv) the aggregate amount of Indebtedness secured by all Liens
permitted by this clause (c) shall not exceed at any time outstanding
$50,000,000;

 

 61 

 

  

(d)          Liens granted by the Borrower securing senior secured first lien or
junior lien Indebtedness incurred by the Borrower (such secured Indebtedness,
“Permitted Borrower Secured Debt”); provided that, (i) no Event of Default shall
exist after giving effect to the incurrence of such Permitted Borrower Secured
Debt unless the proceeds thereof are being concurrently used to finance an
acquisition and such acquisition is not conditioned on the obtaining of
financing therefor, in which case no Event of Default shall exist at the time of
entering into a binding agreement in respect of such acquisition; (ii) either a
Pledge Release Period is then in effect or after giving effect to the incurrence
of such Permitted Borrower Secured Debt (on the date of incurrence thereof or,
if the proceeds thereof are being concurrently used to finance an acquisition,
on the date of entering into a binding agreement in respect of such
acquisition), the Borrower’s Senior Secured Net Leverage Ratio (calculated on a
Pro Forma Basis as of the then most recently ended fiscal quarter of the
Borrower, including, for the avoidance of doubt, with respect to the calculation
of Borrower CFADS) shall not exceed 2.00:1.00; (iii) such Permitted Borrower
Secured Debt shall not be Guaranteed by any Person other than the Guarantor and
shall not be secured by a Lien on any assets other than Pledged Collateral; (iv)
subject to the limitations in clauses (v) and (vi) below, the terms and
provisions of such Permitted Borrower Secured Debt shall not be more
restrictive, taken as a whole, to the Loan Parties than those applicable hereto
at the time of incurrence of such Permitted Borrower Secured Debt, unless such
other terms (1) apply only after the Maturity Date at the time of incurrence of
such Permitted Borrower Secured Debt, (2) shall also apply hereto (which such
application shall not require the consent of the Lenders or the Administrative
Agent if so reasonably determined by the Borrower) or (3) relate only to
mandatory prepayments customary for such type of Permitted Borrower Secured
Debt, premiums (including make-whole provisions), interest, fees or (subject to
the foregoing) maturity or amortization; (v) the Weighted Average Life to
Maturity of such Permitted Borrower Secured Debt shall be no shorter than that
hereof in effect at the time of incurrence of such Permitted Borrower Secured
Debt; (vi) the Stated Maturity of such Permitted Borrower Secured Debt shall be
no shorter than the Maturity Date at the time of incurrence of such Permitted
Borrower Secured Debt; (vii) a representative acting on behalf of the holders of
such Permitted Borrower Secured Debt and the Administrative Agent shall have
executed and delivered a pari passu intercreditor agreement or a second lien
intercreditor agreement, as applicable, the form and substance of which shall be
satisfactory to the Administrative Agent and the Required Lenders in their
reasonable judgment; and (viii) a Pledge Release Period shall not have occurred
and be continuing;

 

(e)          Liens granted by the Guarantor on Equity Interests of any of its
Subsidiaries securing Indebtedness of such Subsidiary (or its Subsidiaries);

 

(f)          other Liens securing Indebtedness or other obligations in an
aggregate principal amount at the time of incurrence of any such Indebtedness or
other obligations not exceeding at any time outstanding $100,000,000; provided
that, in the case of Indebtedness, such Liens attach only to cash, Cash
Equivalents, accounts with banks and other financial institutions (including
deposit, savings and securities accounts) and proceeds thereof; and

 

(g)          Liens granted by the Borrower securing junior lien Indebtedness
incurred by the Borrower (such secured Indebtedness, “Permitted Borrower Junior
Secured Debt”); provided that, (i) the proceeds thereof are being concurrently
used to finance an acquisition not prohibited by this Agreement and related fees
and expenses, (ii) no Event of Default shall exist at the time of such
acquisition or, in the case of an acquisition not conditioned on the obtaining
of financing therefor, at the time of entering into a binding agreement in
respect of such acquisition; (iii) such Permitted Borrower Junior Secured Debt
shall not be Guaranteed by any Person other than the Guarantor and shall not be
secured by a Lien on any assets other than Pledged Collateral on a junior basis;
(iv) the terms and provisions of such Permitted Borrower Junior Secured Debt
shall not be more restrictive, taken as a whole, to the Loan Parties than those
applicable hereto at the time of incurrence of such Permitted Borrower Junior
Secured Debt, unless such other terms (1) apply only after the Maturity Date at
the time of incurrence of such Permitted Borrower Junior Secured Debt, (2) shall
also apply hereto (which such application shall not require the consent of the
Lenders or the Administrative Agent if so reasonably determined by the Borrower)
or (3) relate only to mandatory prepayments customary for such type of Permitted
Borrower Junior Secured Debt, premiums (including make-whole provisions),
interest, fees or maturity or amortization; (v) a representative acting on
behalf of the holders of such Permitted Borrower Junior Secured Debt and the
Administrative Agent shall have executed and delivered a second lien
intercreditor agreement, the form and substance of which shall be satisfactory
to the Administrative Agent and the Required Lenders in their reasonable
judgment; and (vi) a Pledge Release Period shall not have occurred and be
continuing.

 

 62 

 

  

Section 6.03. Fundamental Changes. (a) No Loan Party will merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (y) any
Subsidiary or other Person may merge into or consolidate with the Borrower in a
transaction in which the Borrower is the surviving entity; provided that the
Borrower shall pledge all Equity Interests and intercompany notes in any entity
that becomes a direct Subsidiary of the Borrower as a result thereof to the
Secured Parties in accordance with the Pledge Agreement and Section 5.11 and (z)
any Subsidiary or other Person (other than the Borrower) may merge into or
consolidate with the Guarantor in a transaction in which the Guarantor is the
surviving entity.

 

(b)          No Loan Party will engage or permit its Subsidiaries to engage to
any material extent in any business other than (x) businesses of the type
conducted by the Loan Parties and their respective Subsidiaries on the date
hereof, (y) current or future infrastructure and infrastructure-like businesses
and (z) businesses reasonably similar to, or reasonably related or incidental
to, any of the foregoing.

 

Section 6.04. Asset Sales. No Loan Party will sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of related transactions) all or
substantially all of their Equity Interests in IMTT or Atlantic (or any
Subsidiary of the Guarantor which is a direct or indirect holding company of
IMTT or Atlantic) or permit the sale, transfer, lease or other disposition of
all or substantially all of the assets of IMTT or Atlantic, except that such
sales, transfers, leases or other dispositions shall be permitted; provided that
(a) no Lender shall have any obligation to make Revolving Loans hereunder during
the period commencing with the consummation of such sale, transfer, lease or
disposal and ending on the earlier of (y) the date that the Revolving Loans are
repaid and the Commitments are permanently reduced by an amount equal to the Net
Cash Proceeds thereof (without deducting for any reinvestment) and (z) the date
that one of S&P or Moody’s (if only one such rating agency then maintains a Debt
Rating) or at least two of S&P, Moody’s and Fitch (if two or more such rating
agencies then maintain a Debt Rating) reaffirms its respective Debt Rating after
accounting for the effects thereof (such period, the “Ratings Reaffirmation
Period”) and (b) if (y) neither S&P nor Moody’s then maintains a Debt Rating or
(z) S&P or Moody’s (if only one such rating agency then maintains a Debt Rating)
or at least two of S&P, Moody’s and Fitch (if two or more such rating agencies
then maintain a Debt Rating), as applicable, does not reaffirm (or downgrades)
its respective Debt Rating within 30 days of such sale or other disposition, the
Net Cash Proceeds thereof (without deducting for any reinvestment) shall be
applied (within 5 days thereafter) to repay the Revolving Loans and permanently
reduce the Commitments; provided that if S&P or Moody’s (if only one such rating
agency then maintains a Debt Rating) or if at least two of S&P, Moody’s and
Fitch (if two or more such rating agencies then maintain a Debt Rating)
reaffirms or upgrades its Debt Rating within 30 days of such sale or other
disposition, such Net Cash Proceeds used to prepay Revolving Loans may be
adjusted for any reinvestment pursuant to the definition of Net Cash Proceeds.

 

 63 

 

  

Section 6.05. Restricted Payments. The Borrower will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except
that the Borrower shall be permitted to (i) declare and make Restricted Payments
so long as, on the date of such declaration or agreement to pay (or, if no
declaration or agreement is made, on the date such Restricted Payment is made),
(a) either a Pledge Release Period is then in effect or after giving effect to
such Restricted Payment, the Borrower’s Senior Secured Net Leverage Ratio
(calculated on a Pro Forma Basis as of the then most recently ended fiscal
quarter of the Borrower) is no greater than 3.00:1.00 and (b) no Event of
Default then exists, (ii) purchase, redeem or otherwise acquire or retire for
value Equity Interests of the Borrower held by officers, directors or employees
or former officers, directors or employees (or their estates or beneficiaries
under their estates), upon death, disability, retirement, severance or
termination of employment or pursuant to any agreement under which such Equity
Interest was issued or any employment agreement approved by Board of Directors
of the Borrower, (iii) repurchase, redeem or otherwise acquire for value Equity
Interest of the Borrower to the extent deemed to occur in connection with paying
cash in lieu of fractional shares of such Equity Interest (including in
connection with a share bonus issue, distribution, share subdivision, share
consolidation, merger, consolidation or other business combinations), (iv)
repurchase Equity Interests to the extent deemed to occur upon the exercise of
stock or share options, warrants or other convertible or exchangeable
securities, including without limitation in satisfaction of exercise price or
tax obligations and (v) pay cash in lieu of the issuance of fractional shares
(including upon the exercise of options, warrants or other rights to purchase or
the conversion or exchange of Equity Interests).

 

Section 6.06. Transactions with Affiliates. No Loan Party will sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of their Affiliates, except (a) in the judgment of the
Board of Directors of the Borrower (acting in good faith), at prices and on
terms and conditions not less favorable to the Loan Parties than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Borrower and its Subsidiaries not involving any other
Affiliate, (c) transactions contemplated by the Management Agreement, (d) any
Restricted Payment permitted by Section 6.05 or (e) any arrangements with
officers, directors, representatives or other employees relating specifically to
employment as such.

 

Section 6.07. Restrictive Agreements. No Loan Party will, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of such Loan Party to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) in the case of the Guarantor, the ability of
the Guarantor to pay dividends or other distributions with respect to any shares
of its capital stock or to make or repay loans or advances to the Borrower;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law, by any agreement with respect to Permitted Borrower Secured Debt
or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.07 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a subsidiary pending such sale, provided that such restrictions
and conditions apply only to the subsidiary that is to be sold and such sale is
permitted hereunder, (iv) the foregoing shall not apply to restrictions and
conditions imposed by any agreement relating to secured Indebtedness permitted
under Sections 6.02(c), (e) or (f) if such restrictions or conditions apply only
to the property or assets securing such Indebtedness, and (v) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.

 

 64 

 

  

Section 6.08. Financial Covenant. The minimum ratio of Borrower CFADS to Net
Cash Interest Expense of the Loan Parties shall be no less than 4.00 to 1.00 for
any period of four consecutive fiscal quarters of the Borrower.

 

Section 6.09. Upstream Guarantees; Subsidiary Indebtedness; Grants of Security
Interests in Subsidiary Equity Interests.

 

(a)          The Borrower will not permit any of its Subsidiaries to Guarantee
any Indebtedness of the Borrower unless such Subsidiary Guarantees the Secured
Obligations equally and ratably on substantially the same terms; and

 

(b)          No Loan Party will permit any Subsidiary (other than the Guarantor)
to Guarantee Indebtedness of any Subsidiary, except Indebtedness of direct or
indirect Subsidiaries of any such Subsidiary or any parent company of any such
Subsidiary (other than a Loan Party); and

 

(c)          No Loan Party will permit any Subsidiary (other than the Guarantor)
to grant any security interest in any of its assets (including any Equity
Interests) for the purpose of securing Indebtedness of any Subsidiary, except
security interests securing (y) Indebtedness of such Subsidiary or any parent
company of such Subsidiary (other than a Loan Party) or (z) Guarantees by such
Subsidiary of Indebtedness of its Subsidiaries or any parent company of such
Subsidiary (other than a Loan Party).

 

Notwithstanding the foregoing (i) MIC Hawaii Holdings LLC or any of its
subsidiaries may Guarantee (and/or grant security interests to secure)
Indebtedness of MIC Hawaii Holdings LLC and/or any of its subsidiaries, (ii)
Macquarie Terminal Holdings, LLC or any of its subsidiaries may Guarantee
(and/or grant security interests to secure) Indebtedness of Macquarie Terminal
Holdings, LLC and/or any of its subsidiaries, (iii) MIC Renewable Energy
Holdings, LLC or any of its subsidiaries may Guarantee (and/or grant security
interests to secure) Indebtedness of MIC Renewable Energy Holdings, LLC and/or
any of its subsidiaries, (iv) Atlantic Aviation FBO Holdings LLC or any of its
subsidiaries may Guarantee (and/or grant security interests to secure)
Indebtedness of Atlantic Aviation FBO Holdings LLC and/or any of its
subsidiaries and its direct and indirect subsidiaries, (v) MIC Logistics
Holdings LLC or any of its subsidiaries may Guarantee (and/or grant security
interests to secure) Indebtedness of MIC Logistics Holdings LLC and/or any of
its subsidiaries and its direct and indirect subsidiaries, and (vi) any directly
owned Subsidiary of the Guarantor acquired after the date hereof or any of the
subsidiaries of such directly owned Subsidiary may Guarantee (and/or grant
security interests to secure) Indebtedness of such directly owned Subsidiary
and/or any of its subsidiaries.

 

Article VII

Events of Default

 

Section 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing after the Effective Date:

 

(a)          the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

 65 

 

  

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

 

(c)          any representation or warranty made or deemed made by or on behalf
of any Loan Party in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

 

(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to the
Borrower’s legal existence) or 5.08 or in Article VI;

 

(e)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

 

(f)          any Loan Party shall fail to make any payment (whether of principal
or interest and regardless of amount) beyond the applicable grace period, if
any, whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise, in respect of any Material Indebtedness (other than Indebtedness
hereunder) having an aggregate outstanding principal amount (individually or in
the aggregate with all other Indebtedness as to which such a failure shall
exist) of not less than $100,000,000;

 

(g)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Loan Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)          any Loan Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against them in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any corporate action for the purpose of effecting any of the foregoing;

 

 66 

 

  

(j)          any Loan Party shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due;

 

(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 (to the extent not covered by independent
third-party insurance, which has been notified of the potential claim and does
not dispute coverage) shall be rendered against the Borrower, the Guarantor or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Loan Party to enforce any such judgment;

 

(l)          ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(m)          any provision of the Guaranty Agreement or Pledge Agreement after
delivery thereof shall for any reason fail or cease to be valid and binding on,
or enforceable against, any Loan Party party thereto, or any Loan Party shall so
state in writing;

 

(n)          the Pledge Agreement shall for any reason fail or cease to create a
valid and enforceable Lien on any Pledged Collateral (as defined therein)
purported to be covered thereby or, except as permitted by the Loan Documents,
such Lien shall fail or cease to be a perfected and first priority Lien, or any
Loan Party shall so state in writing; or

 

(o)          a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

 

 67 

 

  

Section 7.02. Borrower’s Right to Cure. Notwithstanding anything to the contrary
contained in this Article VII, in the event that the Borrower fails to comply
with the requirements of Section 6.08, until the expiration of the tenth
Business Day subsequent to the date the certificate calculating such compliance
is required to be delivered pursuant to Section 5.01(a) or (b) (the period from
such failure to comply to such tenth Business Day, the “Equity Cure Period”),
the Borrower shall have the right to issue Permitted Cure Securities for cash or
otherwise receive cash contributions to the capital of the Borrower
(collectively, the “Equity Cure Right”), and upon the receipt by the Borrower of
such cash before such tenth Business Day (the “Equity Cure Amount”) pursuant to
the exercise by the Borrower of such Equity Cure Right compliance with the
covenants set forth in Section 6.08 shall be recalculated giving effect to the
following pro forma adjustments:

 

(a)          Borrower CFADS shall be increased, solely for the purpose of
measuring compliance with Section 6.08 and not for any other purpose under this
Agreement, by an amount equal to the Equity Cure Amount; and

 

(b)          if, after giving effect to the foregoing recalculations, the
Borrower shall then be in compliance with the requirements of Section 6.08, the
Borrower shall be deemed to have satisfied the requirements of Section 6.08 as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date, and the applicable breach or
default of Section 6.08 that had occurred shall be deemed cured for the purposes
of this Agreement.

 

Notwithstanding anything herein to the contrary, (a) in each four-fiscal-quarter
period there shall be at least two fiscal quarter in which the Cure Right is not
exercised, (b) the Cure Amount shall be no greater than the amount required for
purposes of complying with Section 6.08 as of the relevant date of
determination, and (c) no more than five (5) Cure Rights may be exercised in the
aggregate. Neither the Administrative Agent nor any Lender may exercise any
rights or remedies under Section 7.01 (or under any other Loan Document) on the
basis of any actual or purported Event of Default resulting from a breach of
Section 6.08 until and unless the Equity Cure Period with respect thereto shall
have expired without the Equity Cure Amount having been received by the Borrower
(it being understood, however, that no Borrowing nor issuance of any Letter of
Credit shall occur until receipt by the Borrower of the Equity Cure Amount).

 

Article VIII

The Administrative Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

 68 

 

  

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

 69 

 

  

The Administrative Agent is authorized to enter into any intercreditor agreement
contemplated hereby with respect to Indebtedness that is (i) required or
permitted to be subordinated hereunder and/or (ii) secured by Liens and which
Indebtedness contemplates an intercreditor, subordination or collateral trust
agreement (any such other intercreditor agreement, an “Additional Agreement”),
and the parties hereto acknowledge that any Additional Agreement is binding upon
them. Each Lender and each Issuing Bank (a) hereby agrees that it will be bound
by and will take no actions contrary to the provisions of any Additional
Agreement and (b) hereby authorizes and instructs the Administrative Agent to
enter into the any Additional Agreement and to subject the Liens on the
Collateral securing the Secured Obligations to the provisions thereof. The
foregoing provisions are intended as an inducement to the secured parties party
to any Additional Agreement to extend credit to the Borrower and such secured
parties are intended third-party beneficiaries of such provisions and the
provisions of any Additional Agreement.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the prior written
consent of the Borrower (unless a Specified Event of Default has occurred and is
then continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

 70 

 

  

Article IX

Miscellaneous

 

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)if to the Borrower, to it at :

 

Macquarie Infrastructure Corporation

125 W. 55th Street, Level 15
New York, NY 10019
Attention of Liam Stewart and Michael Kernan
Telecopy No. (212) 231-1838

 

(ii)if to the Administrative Agent, to it at:

 

JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group,
10 South Dearborn
Chicago, Illinois 60603
Attention of Duyanna Goodlet
Phone No. (312) 385-7106
Telecopy No. (888) 292-9533
Email: jpm.agency.servicing.4@jpmchase.com

 

with a copy to:

 

JPMorgan Chase Bank, N.A.
10 South Dearborn
Chicago, Illinois 60603
Attention of Kenneth J. Fatur
Telecopy No.: (312) 732-1762;

 

(iii)if to Barclays Bank PLC, as an Issuing Bank, to it at:

 

Barclays Bank PLC
Letter of Credit Department
745 Seventh Avenue
New York, NY 10019
Attention: Dawn Townsend
Phone: (212) 320-7534
Email: Dawn.Townsend@barclays.com and XraLetterofCredit@barclays.com

 

 71 

 

 

 

(iv)if to JPMorgan Chase Bank, N.A., as an Issuing Bank, to it at:

 

JPMorgan Chase Bank, N.A.,
Chicago LC Agency Activity Team
10 South Dearborn, Floor7
Chicago, Illinois 60603
Attention of: Chicago LC Agency Activity Team
Phone: (855) 609-9959
Email: chicago.lc.agency.activity.team@jpmorgan.com

 

with a copy to:

 

JPMorgan Chase Bank, N.A.
10 South Dearborn
Chicago, Illinois 60603
Attention of Kenneth J. Fatur
Telecopy No.: (312) 732-1762;

 

(v)if to Bank of America, N.A., as an Issuing Bank, to it at:

 

Bank of America, N.A.
700 Louisiana, 8th Floor
Attention of: Adam Rose
Phone: 713 247 7755
Email: adam.rose@baml.com

 

(vi)if to Citizens Bank, as an Issuing Bank, to it at:

 

Citizens Bank
20 Cabot Road
Medford, MA 02155
Attention of: Connie Chan
Phone: 781-655-4249
Email: dl-intlsblcpart@cfgcustomers.com

 

(vii)if to Credit Agricole Corporate and Investment Bank, as an Issuing Bank, to
it at:

 

Credit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019
Attention: Documentary and Guarantees Operations
Phone: (212) 261-3255/3324
Email: cbs.lcadmin@ca-cib.com

 

(viii)if to Mizuho Bank, Ltd., as an Issuing Bank, to it at:

 

Mizuho Bank, Ltd.
1800 Plaza Ten,
Harborside Financial Ctr.
Jersey City, NJ 07311
Attention of: Brandon Weidenfeld
Phone: (201) 626-9448
Email: lau_uscorp3@mizuhocbus.com

 

 72 

 

 

 

(ix)if to Regions Bank, as an Issuing Bank, to it at:

 

Regions Bank
201 Milan Parkway, 1st Floor
Birmingham, AL 35211
Attention of: Global Trade Services
Phone: 1-866-828-6928
Email: commerciallcdocuments@regions.com

 

(x)if to Royal Bank of Canada, as an Issuing Bank, to it at:

 

Royal Bank of Canada
30 Hudson Street, 28th Floor
Jersey City, NJ 07302-4699
Attention of: Credit Administration
Phone: (212) 428-6298
Fax: (212) 428-3015
Email: CM-USA-NYCreditAdministration@rbc.com

 

(xi)if to SunTrust Bank, as an Issuing Bank, to it at:

 

SunTrust Bank
17th FL (Mail Code 3707)
245 Peachtree Center Ave.
Atlanta, GA 30303
Attention of: Letter of Credit and Trade Services
Phone: (800) 951-7847
Fax: (801) 567-6205
Email: LCandTradeServices@suntrust.com

 

(xii)if to Wells Fargo Bank, N.A., as an Issuing Bank, to it at:

 

US Standby Trade Services
Wells Fargo Bank
1401 N. Research Pkwy, 1st Floor
Winston-Salem, NC 27101
Phone: 1-800-776-3862 Option 2
Email: sblc-new@wellsfargo.com

 

(xiii)       if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

 73 

 

 

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)          Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by using Electronic Systems
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)          Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.

 

(d)          Electronic Systems.

 

(i)          Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.

 

(ii)         Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System. In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, any Issuing Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

 74 

 

 



Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)          Subject to Section 2.14(b), neither this Agreement, the Guaranty
Agreement nor the Pledge Agreement nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) other than during a Pledge Release Period,
release all or substantially all of the Pledged Collateral (as defined in the
Pledge Agreement) or release the Guarantor from its obligations under the
Guaranty Agreement, in each case without the written consent of each Lender; or
(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or any Issuing
Bank hereunder without the prior written consent of the Administrative Agent
and/or such Issuing Bank, as the case may be.

 

 75 

 

  

(c)          In addition, notwithstanding anything in this Section to the
contrary, if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Borrower shall be permitted to amend such provision, and, in each case,
such amendment shall become effective without any further action or consent of
any other party to any Loan Document if the same is not objected to in writing
by the Required Lenders to the Administrative Agent within ten Business Days
following receipt of notice thereof.

 

(d)          No Person that obtains the benefits of any Pledged Collateral
pursuant to a Hedging Agreement and/or Secured Cash Management Agreement shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Pledged Collateral (including the release or impairment of any Pledged
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision hereof, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Secured Obligations arising under Secured Cash Management Agreements or
Hedging Agreements unless the Administrative Agent has received written notice
of such Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Person.

 

(e)          Neither the Administrative Agent nor any Issuing Bank shall have
any responsibility or liability for monitoring the list or ascertaining the
identities of, or enforcing provisions related to, Disqualified Institutions.

 

(f)          None of the agents identified on the cover page or signature pages
of this Agreement as a Joint Bookrunner or Joint Lead Arranger shall have any
rights, powers, obligations, liabilities, responsibilities or duties under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, or an Issuing Bank hereunder.
Without limiting any other provision of this Article, none of such agents in
their respective capacities as such shall have or be deemed to have any
fiduciary relationship with any Lender or any other Person by reason of this
Agreement or any other Loan Document.

 

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) Regardless of whether the
Effective Date shall occur, the Borrower shall pay (i) all reasonable,
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements for no more
than one (1) outside counsel and, if necessary one (1) local counsel in each
relevant material jurisdiction for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation,
execution, delivery, administration and enforcement of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable, documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any Issuing Bank or any Lender, in connection with investigations, proceedings,
and threatened actions arising out of, in connection with, or as a result of the
execution, delivery or performance of any Loan Document, including preparation
of a defense thereto and (iv) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

 76 

 

  

(b)          Each of the Borrower and the Guarantor shall indemnify the
Administrative Agent, each Issuing Bank, each Lender, each Joint Lead Arranger
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable, documented fees, charges and disbursements of one (1) counsel to all
Indemnitees, taken as a whole, and, if reasonably necessary, one (1) local
counsel in each relevant material jurisdiction to the Administrative Agent,
taken as a whole, and, in the case of an actual or potential conflict of
interest, one (1) additional counsel to all affected Indemnitees, taken as a
whole), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution, delivery or performance of
any Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by the Borrower, the
Borrower’s equity holders affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (y) are determined by a judgment of a court of
competent jurisdiction in a final and non-appealable judgment to have resulted
by reason of the gross negligence, bad faith or willful misconduct of, or
material breach by, such Indemnitee (or any of its Related Parties) or (z) arise
out of any claim, litigation, investigation or proceeding brought by any
Indemnitee (or its Related Parties) against any another Indemnitee (or its
Related Parties) (other than any claim, litigation, investigation or proceeding
brought by or against the Administrative Agent, acting in its capacity as
Administrative Agent, any Issuing Bank, acting in its capacity as Issuing Bank,
and any Joint Lead Arranger, acting its capacity as Joint Lead Arranger) that
does not involve any impermissible act or omission of the Borrower or any of its
Subsidiaries. Neither the Borrower nor the Guarantor shall be liable for any
settlement of any proceeding referred to in this Section 9.03(b) effected
without such Borrower’s or Guarantor’s written consent (such consent not to be
unreasonably withheld or delayed); provided, however, that Borrower and the
Guarantor shall indemnify the Indemnitees from and against any loss or liability
by reason of such settlement if such proceeding was settled with the written
consent of such Borrower or Guarantor or such settlement is entered into in
connection with a final and non-appealable judgment by a court of competent
jurisdiction, subject to, in each case, the Borrower’s or Guarantor’s, as
applicable, right in this Section 9.03(b) to claim an exemption from such
indemnity obligations. This Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.

 

 77 

 

  

(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent or any Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.

 

(d)          To the extent permitted by applicable law, no party hereto shall
assert, and each such party hereby waives, any claim against any other party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof; provided that, nothing in this clause (d) shall relieve
the Borrower or the Guarantor of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

 

(e)          All amounts due under this Section shall be payable not later than
30 days after receipt of written demand therefor together with an invoice
thereof in reasonable detail.

 

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

 

 78 

 

  

(A)         the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if a Specified Event of Default has occurred and is continuing, any
other assignee; provided, further that the consent of the chief executive
officer of the Borrower shall be required with respect to any assignment made to
an MGL Entity (whether or not an Event of Default then exists) and such consent
must be in writing and shall not be deemed given;

 

(B)         the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender (other than a Defaulting Lender) with a Commitment
immediately prior to giving effect to such assignment; and

 

(C)         each Issuing Bank.

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund,” “Ineligible
Institution” and “MGL Entity” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

 79 

 

  

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) a Disqualified Institution, and (d) the Borrower or any of its Affiliates
other than any Affiliate that (y) is managed by a professional advisor, who is
not such natural person or a relative thereof, having significant experience in
the business of making or purchasing commercial loans, and (z) has assets
greater than $25,000,000 and a significant part of its activities consist of
making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business.

 

“MGL Entity” means Macquarie Group Limited or any of its subsidiaries,
Affiliates or managed funds or investment vehicles.

 

(iii)        Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)        The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)         Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

 80 

 

  

(c)          Any Lender may, without the consent of the Borrower (except that a
participation to any MGL Entity shall require the consent of the chief executive
officer of the Borrower), the Administrative Agent or the Issuing Banks, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations therein, including the requirements under
2.17(f) and (g)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Section 2.19 as
if it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation or if the participation is made with the Borrower’s
consent. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.19(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

 81 

 

  

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

Section 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

(b)          Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of an original executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as an
original executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

 82 

 

  

Section 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b)          The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 

(c)          The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

 83 

 

  

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantively similar as those
of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower;
provided, however, that with respect to disclosures pursuant to clause (b)
(other than any such disclosure in connection with any routine compliance
examination or examination of the financial condition of such Lender by such
regulatory authority) and clause (c) of this Section, unless prohibited by law
or applicable court order, each Lender and the Administrative Agent shall
attempt to notify the Borrower of any request by any governmental agency or
representative thereof or other Person for disclosure of Information after
receipt of such request, and if reasonable, practicable and permissible, before
disclosure of such Information. For the purposes of this Section, “Information”
means all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything to the contrary contained in this Section 9.12, in no event shall any
Information be disclosed to any Disqualified Institution.

 

 84 

 

  

Section 9.13. Material Non-Public Information.

 

(a)          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(b)          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

Section 9.14. Authorization to Distribute Certain Materials to Public-Siders.

 

(a)          If the Borrower does not file this Agreement with the SEC, then the
Borrower hereby authorizes the Administrative Agent to distribute the execution
version of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Parties’ respective securities
while in possession of the Loan Documents.

 

(b)          The Borrower represents and warrants that none of the information
in the Loan Documents constitutes or contains material non-public information
within the meaning of the federal and state securities laws. To the extent that
any of the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.

 

 85 

 

  

Section 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 9.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act. This notice is given in accordance with the
requirements of the Act and is effective for the Administrative Agent, each
Issuing Bank and each Lender.

 

Section 9.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 86 

 

  

Section 9.18. Effect of Amendment and Restatement.

 

(a)          On and as of the Effective Date, the Existing Credit Agreement
shall be amended, restated and superseded in its entirety by this Agreement. The
parties hereto acknowledge and agree that (i) this Agreement and the other Loan
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation, payment or reborrowing, or termination of the
“Obligations” (as defined in the Existing Credit Agreement) as in effect prior
to the Effective Date and (ii) such “Obligations” are in all respects continuing
(as amended and restated hereby) with only the terms thereof being modified as
provided in this Agreement. Each reference to the “Credit Agreement” in any Loan
Document shall be deemed to be a reference to this Agreement.

 

(b)          The Borrower and the Guarantor hereby confirm that each Loan
Document to which it is a party or otherwise bound and all Pledged Collateral
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Loan Documents, the payment
and performance of all Secured Obligations under each of the Loan Documents to
which it is a party. The Borrower and the Guarantor acknowledge and agree that
(i) any of the Loan Documents to which it is a party or is otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid, enforceable, ratified and confirmed in all respects and shall
not be impaired or limited by the execution or effectiveness of this Agreement
and (ii) all security interests created under any of the Security Documents
shall continue in full force and effect pursuant to the terms of such Security
Documents.

 

(c)          If, immediately prior to the Effective Date, there are any
Revolving Loans outstanding under the Existing Credit Agreement (the “Existing
Revolving Loans”), such Existing Revolving Loans shall, on the Effective Date,
be prepaid from the proceeds of additional Revolving Loans hereunder (deemed to
be made after giving effect to this Agreement), which prepayment shall be
accompanied by accrued interest on the Existing Revolving Loans and any costs
incurred by any “Lender” (as defined in the Existing Credit Agreement) in
accordance with Section 2.16 of the Existing Credit Agreement, such that after
giving effect to such prepayment and such new Revolving Loans, all Revolving
Loans will be held by the Lenders ratably in accordance with their Applicable
Percentages hereunder.

 

(d)          On the Effective Date, without further action by any party hereto
(including the delivery of a notice of the issuance of a Letter of Credit
pursuant to Section 2.06 or any consent of, or confirmation by or to, the
Administrative Agent), (i) each “Letter of Credit” (as defined in the Existing
Credit Agreement) listed on Schedule 9.19 hereto that was issued by an Issuing
Bank (such letters of credit, collectively, “Existing Letters of Credit”) shall
become a Letter of Credit outstanding under this Agreement, shall be deemed to
be a Letter of Credit issued under this Agreement and shall be subject to the
terms and conditions hereof as if each such Existing Letter of Credit were
issued by the applicable Issuing Bank pursuant to this Agreement and (ii) each
Issuing Bank that has issued an Existing Letter of Credit shall be deemed to
have granted each Revolving Lender, and each Revolving Lender shall be deemed to
have acquired from such Issuing Bank, on the terms and conditions of Section
2.06 hereof, for such Lender’s own account and risk, an undivided interest and
participation in such Issuing Bank’s obligations and rights under each such
Existing Letter of Credit equal to such Lender’s Applicable Percentage of the
face amount of such Letter of Credit (including all obligations of the Borrower
for whose account such Letter of Credit was issued and any security or guaranty
pertaining thereto).

 

 87 

 

  

(e)          Each party hereto that was a “Lender” (as defined in the Existing
Credit Agreement) with “Commitments” (as defined in the Existing Credit
Agreement) outstanding immediately prior to the Effective Date hereby consents
to the amendment and restatement of the Existing Credit Agreement in its
entirety and in accordance with this Agreement and Section 9.02 of the Existing
Credit Agreement.

 

Section 9.19. Releases of Pledged Collateral.

 

(a)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Administrative Agent is hereby irrevocably authorized
by each Lender and each Issuing Bank (without requirement of notice to or
consent of any Lender or any Issuing Bank) to take, and the Administrative Agent
hereby agrees to take promptly, at the Borrower’s expense, any action requested
by the Borrower having the effect of releasing, or evidencing the release of,
the Pledged Collateral under the circumstances described in this Section 9.19.

 

(b)          At any time during an Investment Grade Period, upon request by the
Borrower, all of the Liens in or on the Pledged Collateral securing the Secured
Obligations shall be released (the date on which such release occurs, the
“Pledge Release Date”); provided that (i) any other Liens securing any Permitted
Borrower Secured Debt or Permitted Borrower Junior Secured Debt have been, or
shall be contemporaneously, released and (ii) no Event of Default then exists
and is continuing.

 

(c)          If at any time after a Pledge Release Date, a Pledge Trigger Date
shall occur, then (i) the Liens in or on the Pledged Collateral shall
automatically reinstate on a first priority basis subject only to Liens
permitted by Section 6.02 and (ii) the Borrower will, and will cause the
Guarantor to, at the Borrower’s own expense, promptly, and in any event within 5
Business Days (or by such later date as the Administrative Agent in its
discretion may consent), execute and take such further action to affirm the
grant of security interests or other Liens on a first priority basis and
evidence and re-perfect such security interest or other Liens in and on the
Pledged Collateral as the Administrative Agent may reasonably request (it being
understood and agreed that, in the Borrower’s discretion (or in accordance with
the terms thereof), contemporaneously therewith (or at any time thereafter)
Liens thereon securing any Permitted Borrower Secured Debt or Permitted Borrower
Junior Secured Debt may also be reinstated if permitted to exist pursuant to
Section 6.02(d) or (g), in each case subject to the priorities and intercreditor
arrangements contemplated thereby).       

 

 88 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  MACQUARIE INFRASTRUCTURE CORPORATION,       By: /s/ Liam Stewart    

Name: Liam Stewart

Title: Chief Financial Officer and Vice President

 

  By: /s/ Christopher Frost    

Name: Christopher Frost

Title: Chief Executive Officer, President, and Chief Operating Officer

      MIC OHANA CORPORATION,       By: /s/ Liam Stewart    

Name: Liam Stewart

Title: Chief Financial Officer and Treasurer

        By: /s/ Christopher Frost    

Name: Christopher Frost

Title: President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

  

  JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing Bank and a
Lender       By: /s/ Anson Williams    

Name: Anson Williams

Title: Authorized Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

  

  Barclays Bank PLC,
as an Issuing Bank and a Lender       By: /s/ Sydney G. Dennis    

Name: Sydney G. Dennis

Title: Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

 

  Bank of America, N.A.,
as an Issuing Bank and a Lender       By: /s/ Adam C. Rose    

Name: Adam C. Rose

Title: Senior Vice President

 

  By: /s/ Adam C. Rose    

Name: Adam C. Rose

Title: Senior Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

 

  Citizens Bank,
as an Issuing Bank and a Lender       By: /s/ Scott M. Lankford    

Name: Scott M. Lankford

Title: Senior Vice President

     

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

 

  CrÉdit Agricole Corporate and Investment Bank,
as an Issuing Bank and a Lender       By: /s/ Omer Balaban    

Name: Omer Balaban

Title: Managing Director

        By: /s/ Peter Manis    

Name: Peter Manis

Title: Managing Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

 

MIHI LLC,

as a “Lender” (as defined under the Existing Credit Agreement),solely for
purposes of Section 9.18(e) hereto

      By: /s/ Michael Barrish    

Name: Michael Barrish

Title: Authorized Signatory

        By: /s/ Mimi Shih    

Name: Mimi Shih

Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

 

  

  Mizuho Bank, Ltd.,
as an Issuing Bank and a Lender       By: /s/ Nelson Chang    

Name: Nelson Chang

Title: Authorized Signatory

     

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

  

  Regions Bank,
as an Issuing Bank and a Lender       By: /s/ Brian J. Walsh    

Name: Brian J. Walsh

Title: Director

     

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

  

  Royal Bank of Canada,
as an Issuing Bank and a Lender       By: /s/ Benjamin Lennon    

Name: Benjamin Lennon

Title: Authorized Signatory

     

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

  

  SunTrust Bank,
as an Issuing Bank and a Lender       By: /s/ Carmen Malizia    

Name: Carmen Malizia

Title: Director

     

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

  

  Wells Fargo Bank, N.A.,
as an Issuing Bank and a Lender       By: /s/ Yann Blindert    

Name: Yann Blindert

Title: Director

     

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

  

  Macquarie Capital Funding LLC,
as a Lender       By: /s/ Michael Barrish    

Name: Michael Barrish

Title: Authorized Signatory

        By: /s/ Mimi Shih    

Name: Mimi Shih

Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

  

  America Savings Bank, F.S.B.,
as a Lender       By: /s/ Edward Chin    

Name: Edward Chin

Title: First Vice President

     

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

 

SCHEDULE 2.01

 

Commitments

 

Lender  Commitment  JPMorgan Chase Bank, N.A.  $55,000,000  Barclays Bank PLC 
$55,000,000  Bank of America, N.A.  $55,000,000  Citizens Bank  $55,000,000 
Credit Agricole Corporate and Investment Bank  $55,000,000  Mizuho Bank, Ltd. 
$55,000,000  Regions Bank  $55,000,000  Royal Bank of Canada  $55,000,000 
SunTrust Bank  $55,000,000  Wells Fargo Bank, N.A.  $55,000,000  Macquarie
Capital Funding LLC  $40,000,000  America Savings Bank, F.S.B.  $10,000,000 
Total:  $600,000,000 

 



 

 



 

EXHIBIT C

 



[FORM OF] GUARANTY AGREEMENT

 

GUARANTY AGREEMENT (this “Guaranty”), dated as of [______________________],
20[__], by and among MIC Ohana Corporation (the “Guarantor”) and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

 

Capitalized terms used herein without definition shall have the meaning assigned
to them in that certain Credit Agreement, dated as of January 3, 2018 among
Macquarie Infrastructure Corporation, a Delaware corporation (the “Borrower”),
MIC Ohana Corporation, JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity and including any successors in such capacity) and each of the
financial institutions from time to time party thereto (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”).

 

1.          Guaranty. The Guarantor hereby absolutely, irrevocably and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, full and punctual payment when due, whether
at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Secured
Obligations and whether arising under any Loan Document (including all renewals,
extensions, amendments and other modifications thereof and all reasonable costs,
attorneys’ fees and expenses incurred by the Secured Parties in connection with
the collection or enforcement thereof to the extent provided in the Credit
Agreement), and whether recovery upon such indebtedness and liabilities may be
or hereafter become unenforceable or shall be an allowed or disallowed claim
under any proceeding or case commenced by or against the Guarantor or the
Borrower during a Bankruptcy Event, and including interest that accrues after
the commencement by or against the Borrower of any proceeding during such a
Bankruptcy Event (collectively, the “Guaranteed Obligations”). This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing to the
extent permissible under the applicable law. The Guarantor and each Secured
Party (by its acceptance of the benefits of this Guaranty) hereby confirms that
it is its intention that this Guaranty not constitute a fraudulent transfer or
conveyance for purposes of Title 11 of the United States Code (the “Bankruptcy
Code”), the Uniform Fraudulent Conveyance Act of any similar Federal or state
law. To effectuate the foregoing intention, the Guarantor and each Secured Party
(by its acceptance of the benefits of this Guaranty) hereby irrevocably agrees
that the Guaranteed Obligations guaranteed by the Guarantor shall be limited to
such amount as will, after giving effect to such maximum amount and all other
(contingent or otherwise) liabilities of the Guarantor that are relevant under
such laws (and, if applicable, after giving effect to any rights to contribution
pursuant to any agreement providing for an equitable contribution among the
Guarantor and any other guarantor), result in the Guaranteed Obligations of the
Guarantor in respect of such maximum amount not constituting a fraudulent
transfer or conveyance.





 

 1 

EXHIBIT C

 

It is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantor hereunder which shall remain
absolute and unconditional under any and all circumstances as described above:

 

(a)          at any time or from time to time, without notice to the Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)          any of the acts mentioned in any of the provisions of the Loan
Documents, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

 

(c)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect in the manner permitted by the Credit Agreement, or any right under the
Loan Documents or any other agreement or instrument referred to herein or
therein shall be amended or waived in any respect or any other guarantee of any
of the Obligations or any security therefor shall be released or exchanged in
whole or in part or otherwise dealt with; or

 

(d)          any Lien or security interest granted to, or in favor of, any
Secured Party or the Administrative Agent as security for any of the Guaranteed
Obligations shall fail to be perfected.

 

This Guaranty shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to any right of offset with respect to the
Guaranteed Obligations at any time or from time to time held by Secured Parties,
and the obligations and liabilities of the Guarantor hereunder shall not be
conditioned or contingent upon the pursuit by the Secured Parties or any other
person at any time of any right or remedy against the Borrower or against any
other person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto.  This Guaranty shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and the successors and permitted assigns thereof, and
shall inure to the benefit of the Secured Parties, and their respective
successors and permitted assigns.

 

2.          Representations and Warranties. The Guarantor represents and
warrants to the Secured Parties, as of the Effective Date, that (i) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (ii) the execution and delivery hereof by the
Guarantor, and the performance of its obligations hereunder are within the
Guarantor’s corporate powers and have been duly authorized by all necessary
corporate action; and (iii) this Guaranty has been duly executed and delivered
by the Guarantor and constitutes a legal, valid and binding obligation of the
Guarantor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

 2 

EXHIBIT C

 

3.          Rights of Lenders. The Guarantor consents and agrees that the
Administrative Agent may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend in accordance with the Credit Agreement, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guaranteed Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Guaranteed Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent in its sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations. Without limiting the generality of the foregoing, the
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of the Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of the
Guarantor.

 

4.          Certain Waivers. The Guarantor waives, to the extent permitted by
applicable law, (a) any defense arising by reason of any disability or other
defense of the Borrower or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of the Secured Parties) of the
liability of the Borrower; (b) any defense based on any claim that the
Guarantor’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder; (d) any right to require the Secured Parties to
proceed against the Borrower, proceed against or exhaust any security for the
Guaranteed Obligations, or pursue any other remedy in the Secured Parties’ power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by the Secured Parties; and (f) to the fullest extent
permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties. The Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations. In connection with the foregoing, the Guarantor
covenants that its obligations hereunder shall not be discharged, except by
complete performance.

 

5.          Obligations Independent. The obligations of the Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

 

6.          Subrogation. The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations (other than any contingent obligations for which no amounts are then
due) and any amounts payable under this Guaranty have been paid and performed in
full and any commitments of the Secured Parties or facilities provided by the
Secured Parties with respect to the Guaranteed Obligations are terminated. If
any amounts are paid to the Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of the Secured Parties
and shall forthwith be paid to the Secured Parties to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.

 

 3 

EXHIBIT C

 

7.          Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations under the Loan Documents now
or hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations and any other amounts payable under this Guaranty are
paid in full in cash and any commitments of the Secured Parties under the Loan
Documents or facilities provided by the Secured Parties under the Loan Documents
with respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or the
Guarantor is made, or the Secured Parties exercise their right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Secured Parties in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under the Bankruptcy Code or otherwise, all as if such payment had not been made
or such setoff had not occurred and whether or not the Secured Parties are in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of the
Guarantor under this paragraph shall survive termination of this Guaranty.

 

8.          Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of the Secured Parties or resulting
from the Guarantor’s performance under this Guaranty, to the payment in full of
all Guaranteed Obligations. If the Administrative Agent so requests after the
occurrence and during the continuance of an Event of Default, any such
obligation or indebtedness of the Borrower to the Guarantor shall be enforced
and performance received by the Guarantor as trustee for the Secured Parties and
the proceeds thereof shall be paid over to the Secured Parties on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of the Guarantor under this Guaranty.

 

9.          Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Guarantor or the Borrower under the Bankruptcy
Code, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Secured Parties.

 

10.         Expenses. The Guarantor shall pay on demand all reasonable,
documented out-of-pocket expenses (but limited, in the case of legal fees and
expenses, to the reasonable and documented fees and expenses of one outside
counsel) in any way relating to the enforcement or protection of the Lender’s
rights under this Guaranty or in respect of the Guaranteed Obligations,
including any incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and any incurred in the preservation, protection or
enforcement of any rights of the Lender in any proceeding the Bankruptcy Code.
The obligations of the Guarantor under this paragraph shall survive the payment
in full of the Guaranteed Obligations and termination of this Guaranty.

 

11.         Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent (with the consent of the Lenders or Required Lenders if
required under the Credit Agreement) and the Guarantor. No failure by the Lender
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy or power hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.

 

 4 

EXHIBIT C

 

12.         Condition of Borrower. The Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Guarantor requires, and that the Administrative Agent has no duty, and
the Guarantor is not relying on the Administrative Agent at any time, to
disclose to the Guarantor any information relating to the business, operations
or financial condition of the Borrower or any other guarantor (the guarantor
waiving any duty on the part of the Administrative Agent to disclose such
information and any defense relating to the failure to provide the same).

 

13.         Setoff. If and to the extent any payment is not made when due
hereunder, the Administrative Agent may setoff and charge from time to time any
amount so due against any or all of the Guarantor’s accounts or deposits with
the Administrative Agent.

 

14.         Binding Effect; Several Agreement; Assignments.  Whenever in this
Guaranty any of the parties hereto is referred to, such reference shall be
deemed to include the successors and permitted assigns of such party; and all
covenants, promises and agreements by or on behalf of the Guarantor that are
contained in this Guaranty shall bind and inure to the benefit of each party
hereto and their respective successors and permitted assigns.  This Guaranty
shall become effective as to the Guarantor when a counterpart hereof executed on
behalf of the Guarantor shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon the Guarantor and the
Administrative Agent and their respective successors and permitted assigns, and
shall inure to the benefit of the Guarantor, the Administrative Agent and the
other Secured Parties, and their respective successors and permitted assigns,
except that the Guarantor shall not have the right to assign its rights or
obligations hereunder or any interest herein (and any such attempted assignment
shall be void) without the prior written consent of the Required Lenders or as
otherwise permitted by the Credit Agreement.  The Administrative Agent is hereby
expressly authorized to, and agrees upon request of the Borrower it will,
release any Guarantor from its obligations hereunder (including its Guaranty) in
upon payment in full of the Guaranteed Obligations, or as otherwise permitted
under the Credit Agreement.

 

15.         Governing Law. This Guaranty AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT shall be governed by, and construed AND INTERPRETED
in accordance with, the laws of the State of New York.

 

 5 

EXHIBIT C

 

16.         Jurisdiction; Notices. (a) Each party hereto hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding relating to this Guaranty, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof, in each case that
are located in the Borough of Manhattan, The City of New York, (b) the Guarantor
hereby irrevocably and unconditionally (i) agrees that any such action or
proceeding shall be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same, (ii) agrees that service of process in
any such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to the Guarantor at its address set forth in the Guarantor’s
signature page below or at such other address of which the Administrative Agent
shall have been notified pursuant thereto, (iii) agrees that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law or shall limit the right of the Administrative Agent to sue in
any other jurisdiction and (iv) waives, to the maximum extent not prohibited by
law, any right it may have to claim or recover in any legal action or proceeding
referred to in this Section any special, exemplary, punitive or consequential
damages. All notices and other communications to the Guarantor under this
Guaranty shall be in writing and given as provided in Section 9.01 of the Credit
Agreement.

 

17.         WAIVER OF JURY TRIAL; FINAL AGREEMENT. EACH OF THE GUARANTOR AND THE
LENDER PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY WITH
RESPECT TO ANY LEGAL OR PROCEEDING RELATING TO THIS GUARANTY OR THE GUARANTEED
OBLIGATIONS. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 

[Signature Page Follows]

 

 6 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

  MIC OHANA CORPORATION,   as Guarantor         By:           Name:          
Title:  

 

GUARANTY AGREEMENT

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent         By:          
Name:           Title:  

 

GUARANTY AGREEMENT

 

 

 

 

EXHIBIT D

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

THIS AMENDED AND RESTATED PLEDGE AGREEMENT (this “Agreement”), dated to be
effective as of January 3, 2018 (the “Effective Date”), is entered into by and
between Macquarie Infrastructure Corporation, a Delaware corporation
(hereinafter “Debtor”) and JPMorgan Chase Bank, N.A., for itself and as agent
for each of the Secured Parties (in such capacity, the “Administrative Agent”).
Debtor hereby grants to the Secured Parties a continuing security interest in
and to, and a Lien on (subject to any Permitted Liens), all of the “Pledged
Collateral”, as defined in Section 2 of this Agreement. Debtor and the Secured
Parties hereby further agree as follows:

 

1.          OBLIGATIONS. The security interest hereby granted shall secure the
full, prompt and complete payment and performance of the “Secured Obligations”,
as that term is defined in the Credit Agreement.

 

2.          COLLATERAL. The collateral in which a security interest is hereby
granted comprises all of Debtor’s rights, titles and interests in and to the
following, whether now owned or existing or hereafter arising or acquired,
regardless of where any such assets and property are located (all of such assets
and property and all of the below described assets and property being,
collectively, the “Pledged Collateral”):

 

(a)          all Equity Interests (whether now owned or existing or hereafter
arising or acquired, whether the same constitutes “general intangibles”,
“investment property”, a “security” or other personal property under the Uniform
Commercial Code, and whether such interest is certificated or uncertificated)
(i) in any Pledged Company or Minority Investment Issuer and (ii) the Equity
Interests described on or referred to in Schedule I (the foregoing described
property being, the “Pledged Equity”);

 

(b)          the certificate(s) or instrument(s), if any, representing the
Pledged Equity;

 

(c)          all (i) dividends and distributions (in cash, instruments, Equity
Interests or otherwise) on all of the Pledged Equity, including Debtor’s share
of the profits and losses of the Pledged Company, (ii) rights to subscribe for,
purchase or sell any or all of the Pledged Equity and (iii) other rights and
property from time to time received, receivable or otherwise distributed or
distributable, in each case in respect of or in exchange for any or all of the
Pledged Equity;

 

(d)          all Indebtedness (whether now owned or existing or hereafter
arising or acquired, whether the same constitutes “general intangibles”,
“instruments”, “investment property”, a “security” or other personal property
under the Uniform Commercial Code, and whether such interest is represented by a
promissory note) owed to Debtor by any Pledged Company or any Minority
Investment Issuer, including the Indebtedness described on or referred to in
Schedule I, and all promissory notes and instruments (as that term is defined in
the Uniform Commercial Code), if any, issued by any such Person to Debtor (the
foregoing described property being, the “Pledged Debt”);

 

(e)          the certificate(s) or instrument(s) representing the Pledged Debt;

 

(f)          all books and records pertaining to any of the foregoing; and

 

 

EXHIBIT D

  

(g)          all cash and non-cash proceeds, interest, profits and other income
of or on any of the foregoing described property and other supporting
obligations given with respect to any of the foregoing.

 

Notwithstanding the foregoing, the “Pledged Collateral” shall not include any
property (other than proceeds of Pledged Collateral) held in a securities
account.

 

3.          DEFINITIONS. In addition to the capitalized terms defined elsewhere
in this Agreement, as used herein, the following capitalized terms will have the
following meanings:

 

(a)          “Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of the date hereof, by and among Debtor, MIC Ohana Corporation, the
Administrative Agent and the lenders from time to time party thereto, as the
same may hereafter be further amended, restated, amended and restated,
supplemented, or otherwise modified from time to time.

 

(b)          “Existing Pledge Agreement” means the Pledge Agreement dated as of
July 16, 2014, between the Debtor and the Administrative Agent.

 

(c)          “Issuer” means any issuer of any Pledged Debt.

 

(d)          “Minority Investment Issuer” means any Person (i) in which the
Borrower and its Subsidiaries, collectively, own 5% or more of any class of
Equity Interests and (ii) in which the Borrower and its Subsidiaries,
collectively, own Equity Interests and Indebtedness of $25,000,000 or more
(based upon the initial amount of such investments and extensions of credit).

 

(e)          “Permitted Liens” means (i) Permitted Encumbrances and (ii) the
Liens in favor of Secured Parties.

 

(f)          “Pledged Company” means MIC Ohana Corporation and any other
Subsidiary in which the Debtor directly holds rights or interest in the Equity
Interests of such Person.

 

(g)          “Uniform Commercial Code” means the Uniform Commercial Code as
adopted in each applicable jurisdiction, as amended or superseded from time to
time. The “New York UCC” means the Uniform Commercial Code, as adopted in New
York, as amended or superseded from time to time.

 

All of the uncapitalized terms contained in this Agreement which are now or
hereafter defined in the New York UCC will, unless the context expressly
indicates otherwise, have the meanings provided for now or hereafter in the New
York UCC, as such definitions may be enlarged or expanded from time to time by
amendment or judicial decision. Any capitalized term used but not defined herein
shall have the meaning ascribed thereto in the Credit Agreement.

 

 

EXHIBIT D

  

4.          REPRESENTATIONS AND WARRANTIES. To, among other things, induce
Lenders to make Loans and other extensions of credit pursuant to the Loan
Documents, Debtor represents to the Secured Parties that the following
statements are, as of the Effective Date and as of each other date on which
certain representations and warranties set forth in the Credit Agreement are
required to be, or are deemed to be, remade pursuant thereto, true:

 

(a)          Debtor is, and as to any property which at any time forms a part of
the Pledged Collateral shall be, the owner of each and every item of the Pledged
Collateral, free from any Lien except any Permitted Lien;

 

(b)          Debtor has full corporate right to grant the security interest
hereby granted;

 

(c)          Debtor is the legal and beneficial owner of the Pledged Equity and
Pledged Debt, subject to any Permitted Liens;

 

(d)          No authorization, approval or other action by, and no notice to or
filing with any governmental authority is required either: (i) for the Lien on
the Pledged Collateral granted pursuant to this Agreement or for the execution,
delivery or performance of this Agreement by Debtor or (ii) in the case of
Pledged Equity issued by any Pledged Company, for the exercise by the
Administrative Agent of the voting or other rights provided for in this
Agreement or the remedies in respect of the Pledged Equity pursuant to this
Agreement (except, in each case, (A) for those authorizations, approvals,
actions, notices and filings that have been obtained or that are being obtained
concurrently herewith, (B) as may be required by laws affecting the offering and
sale of securities generally or, in the case of exercise of remedies, applicable
to creditors generally (including without limitation under the Uniform
Commercial Code) and (C) for the filing of a UCC financing statement against
Debtor in favor of the Secured Parties covering the Pledged Collateral); and

 

(e)          (i) The Pledged Equity of MIC Ohana Corporation constitutes 100% of
the issued and outstanding Equity Interests in MIC Ohana Corporation on a fully
diluted basis, (ii) as of the Effective Date, there are no outstanding
subscriptions, options, rights, warrants or other commitments pursuant to which
MIC Ohana Corporation is obligated to issue or transfer any additional Equity
Interests MIC Ohana Corporation except as described on Schedule I and (iv) as of
the Effective Date, (y) all of the Pledged Equity of any Pledged Company and (z)
all outstanding Pledged Debt is described opposite Debtor’s name on Schedule I.

 

(f)          The security interest granted pursuant to this Agreement shall
constitute a valid and continuing perfected security interest in favor of the
Administrative Agent in the Pledged Collateral for which perfection is governed
by the Uniform Commercial Code upon (i) in the case of all Pledged Collateral in
which a security interest may be perfected by filing a financing statement under
the Uniform Commercial Code, the completion of the filings contemplated by
Section 4.01(b) of the Credit Agreement and (ii) the delivery to, and continuing
possession by, the Administrative Agent of all Pledged Collateral consisting of
instruments and certificated securities, in each case properly endorsed for
transfer to the Administrative Agent or in blank.

 

(h)          The organizational documents of any Pledged Company governing any
Pledged Equity do not prohibit (i) the Administrative Agent from exercising all
of the rights of the Debtor therein, (ii) a transferee or assignee of Equity
Interests of such Pledged Company from becoming a member, partner or, as the
case may be, other holder of such Pledged Equity to the same extent as the
Debtor in such Pledged Company, entitled to participate in the management of
such Pledged Company and (iii) upon the transfer of the entire interest of
Debtor, Debtor ceasing to be a member, partner or, as the case may be, other
holder of such Pledged Equity.

 

 

EXHIBIT D

  

5.          DEBTOR’S RESPONSIBILITIES. Until the Termination of this Agreement
in accordance with Section 9(j) of this Agreement:

 

(a)          Debtor will: (i) use commercially reasonable efforts to defend the
Pledged Collateral against all claims of all Persons at any time claiming any
interest in any of the Pledged Collateral or claiming any interest therein
adverse to Secured Parties except to the extent of any Permitted Lien; (ii)
execute and deliver such supplemental instruments, in the form of assignments or
otherwise, as the Administrative Agent shall reasonably require for the purpose
of confirming, perfecting and maintaining perfection and priority of the Secured
Parties’ security interest in and Lien on any or all of the Pledged Collateral,
or as is necessary to provide Secured Parties with control (within the meaning
of the Uniform Commercial Code) over the Pledged Collateral of any Pledged
Company or any portion thereof to perfect its Lien thereon promptly after
written request therefor by the Administrative Agent; (iii) upon the request of
the Administrative Agent in its reasonable discretion exercised in good faith,
make available to the Administrative Agent, at reasonable times and upon
reasonable prior notice (but, so long as no Event of Default has occurred and is
continuing, not more often than once in every twelve (12) month period from the
date hereof), any and all of Debtor’s books, records, written memoranda,
correspondence, and other instruments or writings that in any way evidence or
relate to the Pledged Collateral at the expense of the Administrative Agent
(provided that during the continuation of any Default any expense of the
Administrative Agent in connection with the foregoing shall be for the account
of the Debtor); (iv) provide the Administrative Agent with prior notice of any
change in its jurisdiction of organization or form of organization (and, in each
case, shall promptly make all filings required under the Uniform Commercial Code
or other applicable law and take all other actions reasonably requested by the
Administrative Agent to ensure that the Administrative Agent shall continue at
all times following such change to have a valid, legal, enforceable (subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity and principles of good faith and
fair dealing) and perfected Lien in such Pledged Collateral); and (v) pay (A)
all costs of filing any financing, continuation or termination statements with
respect to the Lien created hereby and (B) all reasonable and documented
expenses, including reasonable attorneys’ fees, of the Administrative Agent
incurred by the Administrative Agent in the exercise (including enforcement) of
any of the Secured Parties’ rights or remedies under this Agreement or
applicable law, and Debtor agrees that said expenses and fees shall constitute
part of the Secured Obligations and be secured by the Pledged Collateral.

 

(b)          To protect, perfect, or enforce, from time to time, the Secured
Parties’ rights or interests in the Pledged Collateral, the Administrative Agent
may, in its discretion (but without any obligation to do so): (i) discharge any
Liens (other than Permitted Liens to the extent that no Event of Default has
occurred and is continuing) at any time levied or placed on the Pledged
Collateral, and (ii) obtain any record from any service bureau and pay such
service bureau the cost thereof. All documented and reasonable costs and
expenses incurred by the Administrative Agent in exercising its discretion under
this subparagraph (b) will be part of the Secured Obligations secured by the
Pledged Collateral.

 

 

EXHIBIT D

  

(c)          Debtor will not consent to the dissolution, termination or
liquidation, of any Pledged Company.

 

(d)          Debtor will not permit any Pledged Company to issue any Equity
Interests or to issue any instruments representing Indebtedness in an aggregate
principal amount in excess of $25,000,000, in addition to, or in exchange or
substitution for, the Pledged Equity or Pledged Debt, except that any Pledged
Company may issue additional, exchange or substitute Equity Interests or
instruments (all of which shall be “Pledged Collateral” under this Agreement) if
all such Equity Interests or instruments are delivered to the Administrative
Agent no later than 30 days after issuance, along with any powers, pledge
agreements, or other documents deemed necessary by the Administrative Agent, in
its reasonable discretion exercised in good faith, to grant to the Secured
Parties a continuing security interest in and to, and a perfected Lien on, such
Equity Interests or instruments.

 

(e)          Debtor will not grant “control” (within the meaning of such term
under Article 9-106 of the NY UCC) over any Pledged Collateral to any Person
other than the Administrative Agent.

 

(f)          Debtor will not, without the consent of the Administrative Agent,
agree to any amendment of any organizational document of any Pledged Company
that in any way adversely affects the rights of the Secured Parties in the
Pledged Collateral pledged by Debtor hereunder.

 

6.          POWER OF ATTORNEY. Debtor hereby irrevocably appoints the
Administrative Agent (or its nominee) to be its attorney and in its name and
otherwise on its behalf to do all acts and things and to sign, seal, execute,
deliver, perfect and do all deeds, instruments, documents, acts and things upon
and during the continuance of any Event of Default which may be required: (i)
for carrying out any obligation imposed on Debtor by or pursuant to this
Agreement after Debtor’s failure to do so, (ii) for carrying out any sale or
other disposition of the Pledged Collateral by the Administrative Agent,
including the transfer of the Pledged Collateral to the Administrative Agent or
its designee, and (ii) generally for enabling the Administrative Agent to
exercise the powers conferred on it by or pursuant to this Agreement or by law.
The Administrative Agent shall have full power to delegate the power conferred
on it by this Section 6, but no such delegation shall preclude the subsequent
exercise of such power by the Administrative Agent itself or preclude the
Administrative Agent from making a subsequent delegation thereof to some other
Person; any such delegation may be revoked by the Administrative Agent at any
time. It is understood and agreed that the foregoing power of attorney shall be
deemed to be a power coupled with an interest which cannot be revoked until the
Termination of this Agreement in accordance with Section 9(j) of this Agreement.

 

7.          VOTING RIGHTS; DEFAULT.

 

7.1           Voting Rights; Dividends and Distributions.

 

7.1.1           Absent an Event of Default. So long as no Event of Default
occurs and is continuing and until such time as Debtor shall have received a
written election from the Administrative Agent pursuant to Section 7.1.2 below:
(i) Debtor shall be entitled to exercise any and all voting and other consensual
rights pertaining to the Pledged Equity or any part thereof; provided that no
vote shall be cast or any consent given which would result in a breach of any
covenant contained in any of the Loan Documents; and (ii) Debtor shall be
entitled to receive and retain any and all dividends, payments, distributions
and interest paid in respect of the Pledged Equity and Pledged Debt to the
extent and in the manner not constituting a breach of the Credit Agreement or
consented to in a writing signed by the Required Lenders after the Effective
Date.

 

 

EXHIBIT D

  

7.1.2           Upon an Event of Default. Upon the occurrence and during the
continuance of an Event of Default: (i) all rights of Debtor to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 7.1.1 and to receive the distributions and interest
payments which it would otherwise be authorized to receive and retain pursuant
to Section 7.1.1 shall cease, at the Administrative Agent’s prior written
election delivered to Debtor, and all such rights shall thereupon become vested
in the Administrative Agent, or such nominee(s) of the Administrative Agent as
the Administrative Agent shall designate in writing to Debtor, who shall
thereupon have the sole right to exercise such voting and other consensual
rights and to receive and hold as Pledged Collateral such distributions and
interest payments; (ii) all distributions and interest payments which are
received by Debtor contrary to the provisions of Section 7.1 shall be received
in trust for the benefit of the Secured Parties, shall be segregated from other
funds of Debtor, and shall be forthwith paid over to the Administrative Agent,
or such nominee(s) of the Administrative Agent as the Administrative Agent shall
designate in writing to Debtor as Pledged Collateral in the same form as so
received (with any necessary indorsement(s); and (iii) if the Administrative
Agent exercises its right to vote any of such Pledged Equity in accordance with
this Agreement, Debtor hereby appoints the Administrative Agent, Debtor’s true
and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Equity in
any manner the Administrative Agent deems necessary for or against all matters
submitted or which may be submitted to a vote of stockholders. The
power-of-attorney and proxy granted hereby is coupled with an interest and shall
be irrevocable. After all Events of Default have been cured or waived, Debtor’s
right to exercise the voting and consensual rights and powers that it would
otherwise be entitled to exercise pursuant to the terms of this Section 7.1.1
shall be reinstated.

 

7.2           Default.

 

7.2.1           Generally. If an Event of Default occurs and is continuing,
then, in any such event and without limitation of the Administrative Agent’s
rights and remedies in Section 7.1, the Administrative Agent may, with prior
written notice to Debtor, resort to the rights and remedies available at law, in
equity and under this Agreement and the other Loan Documents, including the
rights and remedies of the Administrative Agent under the Uniform Commercial
Code. No remedy set forth herein is exclusive of any other available remedy or
remedies, but each is cumulative and in addition to every other remedy under
this Agreement, the other Loan Documents or now or hereafter existing at law or
in equity or by statute. After the occurrence and during the continuance of an
Event of Default, the Administrative Agent may proceed to protect and enforce
its rights by any action at law or in equity or by any other appropriate
proceedings. No failure on the part of the Administrative Agent to enforce any
of the rights hereunder shall be deemed a waiver of such rights or of any Event
of Default, and no waiver of any Event of Default will be deemed to be a waiver
of any subsequent Event of Default. The Administrative Agent’s compliance with
applicable local, state or federal law requirements, in addition to those
imposed by the Uniform Commercial Code, in connection with a disposition of any
or all of the Pledged Collateral will not be considered to adversely affect the
commercial reasonableness of any disposition of any or all of the Pledged
Collateral under the Uniform Commercial Code.

 

 

EXHIBIT D

  

7.2.2           Pledged Equity. (a)          Without limiting any other rights
or remedies available to the Administrative Agent under Section 7.2.1, at any
time after an Event of Default occurs and is continuing (including after any
applicable requirement for notice and an opportunity to cure), the
Administrative Agent, at its option and without any obligation to do so, may, at
any time, transfer to or register in its name, or the name of any nominee(s),
all or any part of the Pledged Equity, and the Administrative Agent may exercise
in respect of the Pledged Equity, in addition to other rights and remedies
provided for herein or otherwise available to it, all the rights and remedies
under applicable law and of a the Administrative Agent on default under the
Uniform Commercial Code; and Secured Parties may also, with fifteen (15) days
prior written notice to Debtor, sell the Pledged Collateral or any part thereof
in one or more parcels at public or private sale, at any exchange, broker’s
board or any of the Administrative Agent’s offices or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as the Administrative
Agent may deem commercially reasonable. The Administrative Agent shall be
authorized at any such sale (if it deems it necessary to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Pledged Collateral for their own account in compliance
with (i) Regulation D of the Securities Act of 1933, as amended, and applicable
state securities laws or (ii) any other applicable exemption available under
such laws.

 

(b)          Debtor agrees that at least fifteen (15) days written notice to
Debtor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of the Pledged
Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, upon fifteen (15) days
prior written notice to Debtor, be made at the time and place it was so
adjourned. Any cash held by the Administrative Agent as Pledged Collateral and
all cash proceeds received by the Administrative Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Pledged
Collateral may, in the reasonable discretion of the Administrative Agent, be
held by the Administrative Agent as Pledged Collateral for, and/or then or at
any time thereafter in whole or in part may be applied by the Administrative
Agent against, all or any parts of the Secured Obligations in accordance with
Section 2.18 of the Credit Agreement. Any surplus of such cash or cash proceeds
held by the Administrative Agent and remaining after payment in full of all of
the Secured Obligations (other than contingent indemnification obligations which
survive termination of the Credit Agreement) shall be paid over to Debtor or to
whomsoever may be lawfully entitled to receive such surplus. Without precluding
any other methods of sale, the sale of the Pledged Collateral, or any part
thereof, shall have been made in a commercially reasonable manner if conducted
in conformity with reasonable commercial practices of banks or finance companies
disposing of similar property.

 

(c)          Debtor recognizes that federal, state and/or foreign securities and
other laws may limit the flexibility desired to achieve an otherwise
commercially reasonable disposition of the Pledged Equity, and in the event of
potential conflict between such laws or regulations and what in other
circumstances might constitute commercial reasonableness, it is intended that
consideration for such laws and regulations will prevail over attempts to
achieve such commercial reasonableness. In connection with any sale or other
disposition of the Pledged Equity, compliance by the Administrative Agent with
the written advice of its counsel concerning the potential effect of any such
law or regulation shall not be cause for Debtor, or any other Person, to claim
that such sale or other disposition was not commercially reasonable, it being
the intent of Debtor that the Administrative Agent not be obligated to risk
contravening any such law or regulation in order to effect what, but for such
law or regulation, would be a commercially reasonable disposition.

 

 

EXHIBIT D

  

(d)          The Administrative Agent shall be under no duty to sell or
otherwise realize upon the Pledged Collateral. At any time, the Administrative
Agent (at the direction of the Required Lenders) may release or surrender all or
any part of the Pledged Collateral to Debtor.

 

8.          WAIVERS; RIGHTS OF SECURED PARTIES. Debtor acknowledges and agrees
that Debtor, by signing this Agreement, is subjecting the Pledged Collateral to
the Lien of Secured Parties for the payment and performance of all Secured
Obligations.

 

9.          GENERAL PROVISIONS.

 

(a)          All rights of Secured Parties shall inure to the benefit of its
successors and permitted assigns, and all obligations of Debtor shall bind the
successors and assigns of Debtor.

 

(b)          This Agreement and the other Loan Documents to which Debtor is a
party contain the entire agreement of the parties with respect to the subject
matter of this Agreement, and no oral agreement whatsoever, whether made
contemporaneously herewith or hereafter shall amend, modify or otherwise affect
the terms of this Agreement. This Agreement may be executed in multiple
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument. This Agreement may be signed by
facsimile signatures or other electronic delivery of an image file reflecting
the execution hereof, and, if so signed: (A) may be relied on by each party as
if the document were a manually signed original and (B) will be binding on each
party for all purposes. None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except pursuant to an
agreement in writing entered into by each of the parties required under Section
9.02 of the Credit Agreement; provided, however, that Schedule I of this
Agreement may be supplemented from time to time by Debtor (and acknowledged by
Administrative Agent) to reflect Pledged Equity and Pledged Debt held by the
Debtor at such time.

  

(c)          Any notice required, permitted or contemplated hereunder shall,
except as expressly provided in this Agreement, be in writing and given in
accordance with Section 9.01 the Credit Agreement.

 

(d)          All rights and liabilities hereunder shall be governed and limited
by and construed in accordance with the laws of the State of New York.

 

(e)          If any provision of this Agreement is found invalid by a court of
competent jurisdiction, the invalid term will be considered excluded from this
Agreement and will not invalidate the remaining provisions of this Agreement.

 

(f)          Debtor hereby irrevocably authorizes the Administrative Agent at
any time and from time to time to file in any filing office in any jurisdiction
any initial financing statements and amendments thereto, including financing
statements that provide any other information required by Article 9 of the
Uniform Commercial Code for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether Debtor is an organization,
the type of organization and any organizational identification number issued to
Debtor. Debtor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to correct or complete, or to cause to be corrected
or completed, any financing statements, continuation statements or other such
documents as have been filed naming Debtor as debtor and the Administrative
Agent, for the benefit of the Secured Parties, as Secured Parties.

 





EXHIBIT D



 

(g)          The Administrative Agent shall have no duty of care with respect to
the Pledged Collateral except that the Administrative Agent shall exercise
reasonable care with respect to the Pledged Collateral in the Administrative
Agent’s custody. The Administrative Agent shall be deemed to have exercised
reasonable care if: (i) such property is accorded treatment substantially equal
to that which the Administrative Agent accords its own property that is similar
to the Pledged Collateral or (ii) the Administrative Agent takes such action
with respect to the Pledged Collateral as Debtor shall reasonably request in
writing.

 

(h)          The definition of any document, instrument or agreement includes
all schedules, attachments and exhibits thereto and all renewals, extensions,
supplements, restatements and amendments thereof. All exhibits and schedules
attached to this Agreement are incorporated into, made and form an integral part
of, this Agreement for all purposes. As used in this Agreement, “hereunder,”
“herein,” “hereto,” “this Agreement” and words of similar import refer to this
entire document; “including” is used by way of illustration and not by way of
limitation, unless the context clearly indicates the contrary; and the singular
includes the plural and conversely.

 

(i)          SECURED PARTIES AND DEBTOR HEREBY WAIVE THE RIGHT TO TRIAL BY JURY
OF ANY MATTERS ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.         

 

(j)          This Agreement will automatically terminate (“Termination”) upon
(i) the later to occur of: (A) the full performance, payment in full in cash and
satisfaction of the Obligations (other than contingent indemnification
obligations which survive termination of the Credit Agreement) and (B) the
termination of all commitments to extend credit and other obligations of the
Administrative Agent, Issuing Banks and Lenders under the Credit Agreement and
(ii) the occurrence of a Pledge Release Date pursuant to Section 9.19(b) of the
Credit Agreement. Upon such Termination, the Liens on the Pledged Collateral
granted hereunder shall automatically be released without further action of the
Administrative Agent, and the Administrative Agent shall, at Debtor’s expense,
promptly execute and deliver to Debtor proper documentation acknowledging such
release, and shall duly assign and deliver to Debtor such of the Pledged
Collateral as has been released and is in the possession of the Administrative
Agent, pursuant to one or more instruments of re-conveyance prepared by the
Administrative Agent, and shall deliver UCC termination statements or partial
release statements or the like with respect to its Liens on the Pledged
Collateral. Upon (i) any sale or other transfer permitted under the Loan
Documents by the Borrower of any Pledged Collateral (including any transfer to
the Guarantor or a Subsidiary of the Guarantor) or (ii) the effectiveness of any
written consent to the release of the security interest granted hereby in any
Pledged Collateral pursuant to the Credit Agreement, the security interest in
such Pledged Collateral shall be automatically released and, in connection with
any such release, the Administrative Agent shall promptly execute and deliver to
the Borrower, at the Borrower’s expense, all UCC termination statements and
similar documents that the Borrower shall reasonably request to evidence such
release.

 

 

EXHIBIT D

  

10.         EFFECT OF AMENDMENT AND RESTATEMENT

 

(a)          On and as of the Effective Date, the Existing Pledge Agreement
shall be amended, restated and superseded in its entirety by this Agreement. The
parties hereto acknowledge and agree that (i) this Agreement does not constitute
a novation or termination of the “Secured Obligations” (as defined in the
Existing Pledge Agreement) as in effect prior to the Effective Date and (ii)
such “Secured Obligations” are in all respects continuing (as amended and
restated hereby) with only the terms thereof being modified as provided in this
Agreement. Each reference to the “Pledge Agreement” in any Loan Document shall
be deemed to be a reference to this Agreement.

 

(b)          Each party hereto that was a “Lender” (as defined in the Existing
Credit Agreement) hereby consents to the amendment and restatement of the
Existing Pledge Agreement in its entirety and in accordance with this Agreement
and Section 9.02 of the Existing Credit Agreement.

 

[Signature Pages Follow]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the
Effective Date.

  

  MACQUARIE INFRASTRUCTURE CORPORATION       By:   Name:     Title:          
By:              Name:   Title:  



 

SIGNATURE PAGE TO

AMENDED AND RESTATED PLEDGE AGREEMENT

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as Administrative Agent         By:     Name:    
Title:  

 

SIGNATURE PAGE TO

AMENDED AND RESTATED PLEDGE AGREEMENT

 

 

EXHIBIT D

  

  [●]
as a “Lender” (as defined in the Existing Credit Agreement)         By:    
Name:     Title:  

 

SIGNATURE PAGE TO

AMENDED AND RESTATED PLEDGE AGREEMENT

 

 

 

 

SCHEDULE I

 

I.           Equity Interests in Pledged Companies:

 

Pledged Company  % of Equity Interest/Number of
Outstanding Units   Cert. #              MIC Ohana Corporation   100    3 

 

II.          Outstanding subscriptions, options, rights, warrants or other
agreements or commitments pursuant to which any Pledged Company is obligated to
issue or transfer any additional equity interests or other economic interests:
None.

 

III.         Pledged Debt:

 

Issuer 

Principal Amount of Pledged

Debt

   Cert. #              N/A   N/A    N/A

 



GUARANTY AGREEMENT



 

 

